Exhibit 10.1

[FINAL VERSION – ENGLISH TRANSLATION]

 

 

SHARE PURCHASE PROMISE

AGREEMENT

February 17, 2017

 

 

By and between

FONDO DE INVERSION PRIVADO MATER AND OTHERS

and

INVERSIONES VAIMACA LIMITADA

(the sellers)

AND

EVERTEC GROUP, LLC

(the buyer)

 

 

Regarding shares in

TECNOPAGO S.A.

AND

EFT GROUP S.A.

 

 



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

SHARE PURCHASE PROMISE AGREEMENT

In Santiago Chile, on February 17, 2017, by and between

I. PROMISOR BUYER

Evertec Group LLC, Puerto Rican company, domiciled on Highway 176, km. 1.3,
Cupey Bajo, Rio Piedras, PR 00926,, represented by Mrs. Mariana Lischner
Goldvarg, President of Evertec Latin America, passport number [REDACTED],
domiciled for this purpose on Bo. Tournón Diagonal to Periódico La Republica,
San José, Costa Rica, on the one hand, hereinafter and indistinctly to be called
also “Evertec” or the “Buyer”; and, on the other hand,

II. PROMISOR SELLERS

(i) (a) Fondo de Inversión Privado Mater, a private equity fund, tax payer ID
number [REDACTED], represented by its manager, the company Administradora Mater
S.A., represented by Mr. Alejandro Mehech Bonati, commercial engineer, identity
card number [REDACTED]and by Mr. José Antonio Jiménez Martínez, engineer,
identity card number [REDACTED], all domiciled at El Bosque Norte No. 0177, 16th
floor, community of Las Condes; (b) Investments San Bernardo SpA, tax payer
number [REDACTED], represented by Mr. Raúl Del Castillo Fernández, civil
engineer, identity card number [REDACTED], both domiciled on Nicanor Plaza 2332,
community of La Reina;; (c) Supernova Investments SpA, tax payer ID number
[REDACTED], represented by Mr. Marcelo Enrique Durán Ibañez, engineer, identity
card number [REDACTED], both domiciled on Marchant Pereria 1945, apartment 1004,
community of Providencia; (d) Inversiones y Asesorías Bayona Limitada, tax payer
number [REDACTED], represented by Mrs. Viviana Isabel Pulgar Urquiaga,
commercial engineer , identity card number [REDACTED], both domiciled on Avenida
Condell 1353, community of Providencia; (e) Inversiones Hagerdorn y Morales
Limitada, tax ID number [REDACTED], represented by Mr. Christian Rolando
Hagerdorn Hitschfeld, identity card number [REDACTED], both domiciled on
Gotenburgo 231, apartment 121, community of Las Condes; and (f) Mr. Christian
Hagedorn Hitschfeld, already identified; all previous hereinafter referred to
collectively as the “Tecnopago Promisor Sellers”; and

(ii) Inversiones Vaimaca Limitada, a company whose line of business is as its
name indicates, taxpayer ID number [REDACTED], represented by Mr. Diego Enrique
Nario Viettro, with a Bachelor’s degree in Systems,, Uruguayan identity card
number [REDACTED], both domiciled for these effects at Avenida Vitacura 2939,
8th floor, Las Condes, on the one hand, which hereinafter and indistinctly will
be also called “Vaimaca” or the “EFT Promisor Seller”;

The Tecnopago Promisor Sellers in conjunction with the EFT Promisor Seller, are
also referred to hereinafter as the “Sellers” and in conjunction with the Buyer
referred to as the “Parties” and each either indistinctly as a “Party”;

 

1



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

the Buyer and Sellers have agreed to enter into the share purchase promise
agreement (hereinafter the “Agreement”) consisting of the following clauses:

Clause 1

Background.

1.01. Tecnopago S.A. (“Tecnopago”), tax payer number [REDACTED] is a closely
held company, incorporated and existing under the laws of the Republic of Chile,
which was incorporated by public deed dated September 22, 2009, signed before
the Notary Public of Santiago Mr. Humberto Santelices Narducci. An authorized
extract of the aforementioned public deed of incorporation was registered on
page 47,790, number 33,103 in the Santiago Registry of Commerce in 2009 and
published in the Official Gazette dated October 5 of the same year.

1.02. Tecnopago capital is divided, at this date, into a total of 41,632 shares
without nominal value. To date there are no Tecnopago shares issued pending
subscription or payment.

1.03. To date, the only shareholders of Tecnopago are those listed below, each a
holder of the following shares:

 

  (i) Inversiones San Bernardo SpA owns 17,351 shares duly registered in its
name in the registry of shareholders of Tecnopago (the “Registry of
Shareholders”) under folio number 3;

 

  (ii) Inversiones Supernova SpA owns 683 shares duly registered in its name in
the registry of shareholders under folio number 10.

 

  (iii) Inversiones y Asesorías Bayona Limitada owns 886 shares duly registered
in its name in the registry of shareholders under folio number 8.

 

  (iv) Inversiones Hagerdorn y Morales Limitada holds 29 shares duly registered
in its name in the registry of shareholders under folio number 7.

 

  (v) Christian Hagedorn Hitschfeld owns 1,451 shares duly registered in its
name in the registry of shareholders under folio number 2.

 

  (vi) Fondo de Inversión Privado Mater owns 21,232 shares duly registered in
its name in the registry of shareholders under the folio number 9.

1.04. For the development of its business, Tecnopago participates in the
ownership of the company EFT Group S.A., (“EFT”), tax payer number [REDACTED].
EFT is a provider of transactional services technology offering its customers
payment and collection solutions for the financial, banking, retail and service
industries (hereinafter the “Business”).

 

2



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

1.05. EFT is a closely held corporation organized and existing under the laws of
the Republic of Chile, which was incorporated by public deed dated October 1,
1996, signed before the Notary Public of Santiago Ms. Gloria Patricia Cortés
Escaida. An authorized extract of the aforementioned public deed was registered
on page 25,803, number 10,212 in the Santiago Registry of Commerce in 1996 and
published in the Official Gazette on October 21 the same year.

To date, the only EFT shareholders are (i) Tecnopago, holder of 15,756 shares,
representing 88% of the share capital; and (ii) Inversiones Vaimaca Limitada,
holder of 2,148 shares, representing 12% of the share capital.

1.06. In turn, EFT has direct and indirect ownership interests in the following
companies:

1.06.1. EFT Global Services S.A., tax payer number [REDACTED], a closely held
corporation organized and existing under the laws of the Republic of Chile,
which was incorporated by public deed dated May 27, 2008, signed before the
Notary Public of Santiago Mr. Ricardo Santelices Narducci, registered in the
Santiago Commercial Registry on page number 16,026, folio 23,331 for the year
2008 and published in the Official Gazette of May 27 the same year.

To date, the only shareholders of EFT Global Services S.A. are (i) EFT Group SA,
which owns 9,900 shares, representing 99% of the share capital; and
(ii) Inversiones San Bernardo SpA, holder of 100 shares, representing 1% of the
share capital.

1.06.2. EFT Servicios Profesionales S.A., tax payer number [REDACTED], a closely
held corporation organized and existing under the laws of the Republic of Chile,
which was incorporated by public deed dated September 6, 2001, executed in the
Notarial Office of Santiago by Mr. Mario Farren Cornejo, registered in the
Santiago Commercial Registry on page 18,849, folio 23,327 for the year 2001 and
published in the Official Gazette of September 10 of the same year.

To date, the only shareholders of EFT Servicios Profesionales S.A. are (i) EFT
Group S.A., which owns 99 shares, representing 99% of the share capital; and
(ii) Raul del Castillo Fernández, holder of 1 share, representing a 1% of the
share capital.

1.06.3. Paytrue S.A. (Uruguay), a company incorporated and existing under the
laws of Uruguay, which was formed by a public deed dated January 8, 2013 five
before the public notary María Marcela Severi Cortabarría .

 

3



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

To date, the sole shareholder of Paytrue S.A. (Uruguay) is EFT Group S.A., which
owns 24,527,698 shares, representing 100% of the share capital.

1.06.4. EFT Group S.A. (Panamá), a company incorporated and existing under the
laws of Panama, which was formed by public deed dated February 18, 2011, by
before the Public Notary Raúl Castillo Sanjur of the Third Notary of the Panama
circuit.

To date, the only shareholders of EFT Group S.A. (Panama) are (i) EFT Global
Services S.A., which owns 60 shares, representing 60% of the share capital; and
(ii) Transacciones Electrónicas S.A., holder of 40 shares, representing 40% of
the share capital.

1.06.5. Caleidón S.A. (Uruguay Free Zone), incorporated and existing under the
laws of Uruguay, which was formed by public deed dated July 10, 2002, by before
the public notary Silvia Aguirre Chiazzaro.

To date, the sole shareholder of Caleidón S.A. (Uruguay Free Zone) is Paytrue
S.A. (Uruguay), which holds 450,000 shares, representing 100% of the share
capital.

1.06.6. Paytrue Ltd. (Brazil), a company incorporated and existing under the
laws of Brazil, which was formed by public deed dated July 20, 2003, by before
the public notary Marco Antonio de Campos Arruda.

To date, the only shareholders of Paytrue Ltd. (Brazil) are (i) Caleidón S.A.
(Uruguay Free Zone), which holds 99.99% of the share capital and (ii) EFT Group
S.A. owns 0.01% of the share capital.

1.06.7. Tecnopago España Limitada, a company incorporated and existing under the
laws of Spain, which was formed by public deed dated July 30, 2015, by before
the Madrid Notary José Ortiz Rodríguez.

To date, the only shareholder of Tecnopago España Limitada is EFT Global
Services S.A., holder of 100% of the share capital.

1.07. The companies Tecnopago S.A., EFT Group S.A., EFT Global Services S.A.,
EFT Servicios Profesionales S.A., Paytrue S.A. (Uruguay), EFT Group S.A.
(Panama), Caleidón S.A. (Uruguay Free Zone), Paytrue Ltd. (Brazil) and Tecnopago
España Limitada, are also referred to hereinafter collectively as the
“Companies” and individually any of them as a “Company.” Attached as Annex 1.07
is a table showing the shareholding structure of the Companies.

1.08. The Buyer intends to acquire all of the shares validly issued by
Tecnopago, owned by the Tecnopago Promisor Sellers (hereinafter the “Tecnopago
Shares”), and they wish to sell to the Buyer the aforementioned shares under the
terms and conditions in this Agreement.

 

4



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

1.09. In turn, the Buyer intends to acquire 2,148 shares validly issued by EFT,
owned by the EFT Promisor Seller (hereinafter the “EFT Shares”) and wishes to
sell such shares to the Buyer, pursuant to the terms and conditions of this
Agreement.

Clause 2.

Share Purchase Promise.

2.01. Tecnopago Share Purchase Promise Agreement

2.01.1. By this instrument, and subject to the terms and conditions of the
latter, each of the Tecnopago Promisor Sellers, acting in the manner indicated
at the hearing, pledges to sell, assign and transfer to Evertec, or to whosoever
it designates, which duly represented as aforesaid, pledges to buy, accept and
acquire the Tecnopago shares they own (hereinafter also the “Tecnopago Sale”),
according to the following breakdown:

 

  (i) Inversiones San Bernardo SpA promises to sell, assign and transfer 17,351
shares to Evertec, or to whosoever it designates, which promises to buy, accept
and acquire them for itself.

 

  (ii) Inversiones Supernova SpA promises to sell, assign and transfer 683
shares to Evertec, or to whosoever it designates, which promises to buy, accept
and acquire them for itself.

 

  (iii) Inversiones y Asesoría Bayona Limitada pledges to sell, assign and
transfer 886 shares to Evertec, or to whosoever it designates, which promises to
buy, accept and acquire them for itself.

 

  (iv) Inversiones Hagerdorn y Morales Limitada pledges to sell, assign and
transfer 29 shares to Evertec, or to whosoever it designates, which promises to
buy, accept and acquire them for itself.

 

  (v) Christian Hagedorn Hitschfeld pledges to sell, assign and transfer 1,451
shares to Evertec, or to whosoever it designates, which promises to buy, accept
and acquire them for itself.

 

  (vi) Fondo de Inversión Privado Mater pledges to sell, assign and transfer
21,232 shares to Evertec, or to whosoever it designates, which promises to buy,
accept and acquire them for itself.

2.01.2 The Tecnopago Shares will be sold free of liens, prohibitions, embargos,
litigation, injunctions, precedent or subsequent conditions, conditional or term
sales, preferential rights of third parties, real or personal in favor of third
party rights and, in general, any other circumstance to prevent or limit their
free assignment, transfer or domain.

 

5



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

2.01.3. The Tecnopago Sale and its respective price includes any outstanding
options that, for any reason, are appropriate for the Tecnopago Promisor Sellers
to exercise, whether for subscription of shares resulting from capital increases
of Tecnopago or any other securities conferring future rights to shares thereof,
attributable to or derived from the pledged Tecnopago Shares. It also includes
all bonus shares that may have been agreed to or those whose distribution by
Tecnopago to shareholders and charged to capitalized funds has been determined,
whatever their origin or denomination may be and whose issue or distribution is
pending, including the right to all assets, earnings retained or accumulated
from previous years and other equity accounts that have not been distributed, to
this date, with respect to Tecnopago Shares. The above excludes dividends
already approved at the Ordinary Shareholders’ Meeting dated April 27, 2016 and
those outstanding for the financial year 2015, corresponding to the amount of
$200,000,000, as well as the dividends agreed to be distributed at the Tecnopago
Ordinary Meeting of Shareholders in the first quarter of 2017 for the financial
year 2016, all pursuant to section 5.01 (iv) of the present Agreement, which
could include the distribution of up to the total profits for said financial
year.

2.02. EFT Share Purchase Promise Agreement

2.02.1. By this instrument, Vaimaca, duly represented in the manner indicated at
the hearing, pledges to sell, assign and transfer to Evertec, or to whosoever it
designates, which duly represented as aforesaid, pledges to buy, accept and
acquire for itself the EFT Shares that the former owns as defined in section
1.09 of this instrument (hereinafter also the “EFT Sale”).

2.02.2. The EFT Shares will be sold free of liens, prohibitions, embargos,
litigation, injunctions, precedent or subsequent conditions, conditional or term
sales, preferential rights of third parties, real or personal in favor of third
party rights and, in general, any other circumstance to prevent or limit their
free assignment, transfer or domain.

The EFT Purchase and its respective price includes any outstanding options that,
for any reason, are appropriate for the EFT Promisor Seller to exercise, whether
for subscription of shares resulting from capital increases of EFT or any other
securities conferring future rights to shares thereof, attributable to or
derived from the pledged EFT Shares. It also includes all bonus shares that may
have been agreed to or those whose distribution by EFT to shareholders and
charged to capitalized funds has been determined, whatever their origin or
denomination may be and

 

6



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

whose issue or distribution is pending, including the right to all assets,
earnings retained or accumulated from previous years and other equity accounts
that have not been distributed, to this date, with respect to EFT Shares. The
above excludes dividends already approved at the Ordinary Shareholders’ Meeting
dated April 27, 2016 and those outstanding for the financial year 2015,
corresponding to the amount of $200,000,000, as well as the dividends agreed to
be distributed at the EFT Ordinary Meeting of Shareholders in the first quarter
of 2017 for the financial year 2016, all pursuant to section 5.01 (iv) of the
present Agreement, which could include distributions of up to the total profits
for said financial year.

2.03. Definitive Agreement.

It is hereby expressly stated that the entering into of the sale agreement or
agreements necessary for the complete transfer of Tecnopago Shares and EFT
Shares to the Buyer, whose wording should be substantially identical to the
agreements contained in the Annex 2.03 , and the execution and entering into of
all other acts and contracts referred to in this Agreement (hereinafter the
“Definitive Agreement”), may be performed by a company controlled by the Buyer,
with the understanding, based on this fact alone, that the Buyer has assigned
all rights and obligations arising from this Agreement for this purpose.

2.04. Closing Date.

The Definitive Agreement will be entered into within 15 working days after the
date on which compliance with all the conditions stipulated in clause 4 of this
instrument is verified, as shown in the same and approved by the Parties, which
in any case must occur no later than October 31 2017 (the “Closing Date”),
notwithstanding that which is stated in section 4.03 of this Agreement. It is
expressly stated that the Definitive Agreement shall contain all the terms and
conditions set forth in this Agreement, as applicable.

Clause 3.

Price.

3.01. Price of Tecnopago Shares. The price for all pledged Tecnopago Shares
amounts to the sole and total amount of CLP$ 23,689,030,164 (twenty-three
billion six hundred eighty-nine million thirty thousand one hundred sixty-four
pesos) (the “Tecnopago Price”) at the rate of CLP$ 569,010.14 (five hundred
sixty-nine thousand ten pesos and fourteen centavos) per share (the “Price per
Tecnopago Share”), which the Buyer will pay to the Tecnopago Promisor Sellers at
the Closing Date by bank transfer with unrestricted funds, the details of which
are as follows:

 

  (i) CLP$ 9,872,894,946 (nine billion eight hundred seventy-two million eight
hundred ninety-four thousand nine hundred forty-six pesos) will be paid to
Inversiones San Bernardo SpA.

 

7



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  (ii) CLP$ 388,633,926 (three hundred eighty-eight million six hundred
thirty-three thousand nine hundred twenty-six pesos) will be paid to Inversiones
Supernova SpA.

 

  (iii) CLP$ 504,142,984 (five hundred four million one hundred forty-two
thousand nine hundred eighty-four pesos) will be paid to Inversiones y Asesoría
Bayona Limitada.

 

  (iv) CLP$ 16,501,294 (sixteen million five hundred one thousand two hundred
ninety-four pesos) will be paid to Inversiones Hagerdorn y Morales Limitada.

 

  (v) CLP$ 825,633,714 (eight hundred twenty-five million six hundred
thirty-three thousand seven hundred fourteen pesos) will be paid to
Mr. Christian Hagedorn Hitschfeld.

 

  (vi) CLP$ 12,081,223,300 (twelve billion eighty-one million two hundred
twenty-three thousand three hundred pesos) will be paid to Fondo de Inversión
Privado Mater.

The checking accounts in which the Buyer must deposit the Tecnopago Closing will
be indicated by the Tecnopago Promisor Sellers 10 days prior to the Closing
Date.

Annex 3.01 includes the calculation of the Tecnopago Price.

3.02. EFT Share Price. The price for all pledged EFT Shares (2148 shares)
amounts to the sole and total amount of CLP$ 3,229,502,208 (three billion two
hundred twenty-nine million five hundred two thousand two hundred eight pesos)
(the “EFT Promisor Seller Price”) at the rate of CLP$ 1,503,493 (one million
five hundred three thousand four hundred ninety-three per share (the “Price per
EFT Share”), which the Buyer will pay to the EFT Promisor Seller at the Closing
Date by bank transfer with unrestricted funds to the checking account that will
be indicated by the EFT Promisor Seller 10 days prior to the Closing Date. The
EFT Promisor Seller Price is based on a price for 100% of the EFT shares (17,904
shares) corresponding to the amount of CLP$ 26,918,532,372 (twenty-six billion
nine hundred eighteen million five hundred thirty-two thousand three hundred
seventy-two pesos) (the “EFT Price”) multiplied by the 12% stake of the Promisor
Seller in EFT. Annex 3.02 included the calculation of the EFT Promisor Seller
Price and the EFT Price.

3.03. Withholdings. The parties note that a portion of the above mentioned,
(made up of the “Tecnopago Price” and the “EFT Promisor Seller Price”),
amounting to the amount equivalent to CLP$ 1,662,500,000, consisting of the sum
of CLP$ 665,000,000 (12 months from the Closing Date), CLP$ 820,191,595 (24
months from the Closing Date), and CLP$177,308,405 (36 months from the Closing
Date) contained therein, respectively, of the payments specified in section 3.01
and 3.02 (hereinafter “Withholdings”) will be provided on the Closing Date by
the Sellers, as appropriate under the provisions described above, to the
withholdings agent, which must be one of the following banks in Chile:

 

8



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

Banco de Chile, Banco Santander, Banco Bice, Banco Scotiabank, y/o Banco Itaú,
who shall be appointed by mutual agreement by the Parties as custodian of
withholdings (the “Withholdings Agent”). Withholdings are intended to ensure
compliance with the Sellers’ severance payment obligation, as stipulated in
clause 7 of this Agreement regarding the EFT Promisor Seller Closing Adjustment
Amount and the Tecnopago Closing Adjustment Amount, according to that which is
stipulated in section 3.06 of this Agreement, and the payment obligation
considered in section 6.01.18 (b). Attached as Annex 3.03 to this Agreement is a
model of the contract to be signed for this purpose.

The Withholdings Agent must invest the Withholding funds in deposits in a term
of 90 days, adjustable and renewable, keep them in their custody and release
said funds and the corresponding interest in favor of the Sellers or the
Purchaser as follows:

 

  (i) Upon completion of 12 months from the Closing Date, the Withholdings Agent
must return and pay all the Sellers, in the proportion indicated in clause 3.01
and 3.02, the higher value between (a) zero and (b) CLP$665,000,000 less the
value of any Claim existing at that time, or the value corresponding to the Tax
Return under paragraph (iii) below;

 

  (ii) Upon completion of 24 months from the Closing Date, the Withholdings
Agent must return and pay the Sellers, on a prorated basis, the higher value
between (a) zero and (b) CLP$ 721,768,604 less the value of any Claim existing
at the time, or the value corresponding to the Tax Return under paragraph
(iii) below. This amount does not include the portion corresponding to the
prorated amount of 12% owned by Inversiones Vaimaca Limitada, in the amount of
CLP$ 98,422,991.

 

  (iii) If within 36 months from the Closing Date, the Buyer demonstrates by
means of a certificate issued by the financial manager of EFT, that any of the
following situations has occurred, according to section 6.01.18(b): (i) the SII
(Chilean Income Tax System) totally rejects the requested tax return; (ii) the
SII partially rejects the tax return; or (iii) the SII fails to make any
pronouncements with respect to said tax return after 36 months have completed,
the amount of the Tax Return in cases (i) and (iii) must be fully delivered to
the Buyer, and in (ii) whatever is not returned.

If within the periods indicated in the previous paragraphs, the Buyer
communicates in writing to the Withholding Agent (the “Claim Notification”): (a)
the existence of a claim, charge, lawsuit, or action against the Sellers for
Lack of Precision, or (b) the amount corresponding to the EFT Promisor Seller
Closing Adjustment Amount and the Tecnopago Closing Adjustment Amount in favor
of the Buyer that has not been paid under this Agreement (the “Claim”), the
Withholding Agent should withhold the amount indicated in the respective Claim
until: (x) the Buyer and the Sellers send the Withholding Agent written, joint
instructions regarding how to proceed; or (y) the Withholding Agent receives
(y.1) an authorized copy of a final executed judgment issued by

 

9



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

the arbiter before whom the Claim was presented, in which it is resolved how to
proceed with respect to the Withholding; or (y.2) a certificate from PwC Chile
in regard to that which is stated in section 3.06.6.

The portion of the Withholding that will not form part of the Claim must be
delivered to the Sellers in accordance with the rules indicated in the preceding
paragraphs (i) and (ii).

In the case of the previous sections (i) and (ii), the Withholding will be kept
in force for a period of up to 24 months.

It is stated that for these purposes, the persons identified in Annex 3.03(iv)
by each Seller will be personally liable for the obligations contracted by the
Sellers in this Agreement in the manner indicated in section 7.10, including the
Indemnifications indicated in clause 7, for the prorated part that corresponds
to each one and with the restrictions and periods established in this
instrument, with the sole exception of the shareholder Inversionista Vaimaca
Limitada, whose prorated part of the Withholding (CLP$98,420,991) will be valid
for 36 months, unless Inversiones Vaimaca Limitada grants the personal guarantee
of its shareholders or another guarantee sufficient to cover this obligation to
the satisfaction of the Buyer within said period.

 

  3.04. EFT Price Adjustments Prior to the Closing Date. The Parties agree that
the EFT Price stipulated in this instrument will be adjusted after this date and
prior to the Closing Date in accordance with the following provisions:

3.04.1. The parties hereby express that the EFT Price takes into account that
EFT will, at the Closing Date, have (i) an Estimated Working Capital, as this
term is defined below, equal to CLP$987,612,834 (nine hundred eighty-seven
million six hundred twelve thousand eight hundred thirty-four pesos) (the
“Minimum Working Capital”), (ii) an Estimated Cash balance, as this term is
defined below, equal to CLP$255,342,065 (two hundred fifty-five million three
hundred forty-two thousand sixty-five pesos) (the “Cash Balance”), (iii) an
Estimated Financial Debt, as this term is defined below, equal to
CLP$3,112,545,250 (three billion one hundred twelve million five hundred
forty-five thousand two hundred fifty pesos) (“Target Financial Debt”) and
(iv) Estimated Debt Equivalents, as this term is defined below, equal to
CLP$568,922,378 (five hundred sixty-eight million nine hundred twenty-two
thousand three hundred seventy-eight pesos) (“Target Debt Equivalents”). Annex
3.04.1 includes a complete and detailed picture of EFT Estimated Working Capital
corresponding to 2016. The sum of the following accounts: (i) Target Financial
Debt and (ii) Target Debt Equivalents will be the financial debt of the
transaction (“Target Financial Debt of the Transaction”).

 

10



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

3.04.2.For the purposes of the provisions in section 3.04, the following terms
shall have the meanings indicated below for each:

“Estimated Financial Debt of the Transaction” means the sum, at the Closing
Date, without duplication, of: (i) Estimated Financial Debt and (ii) Estimated
Debt Equivalents. Annex 3.04.2 (a) includes an example of calculating the
Financial Debt of the Transaction as of December 31, 2016.

“Estimated Financial Debt” means the sum, at the Closing Date, without
duplication, of: (i) the payable financial obligations in monetary terms that
have accrued interest, including the principal and accrued interest on such
obligations according to their titles or documents, excluding market value
adjustments; and (ii) the financial obligations payable in monetary terms with
title for collection, even without not accrued interest, accounted for at
current fair value. For the purposes of the provisions in paragraphs (i) and
(ii) above, those obligations refer to items included in the Closing Financial
Statements only on the following items: (x) other financial liabilities, current
and (y) other financial liabilities, non-current. The bank overdraft account is
incorporated in the above accounts (x) and (y). Annex 3.04.2 (b) includes an
example of calculating the daily Financial Debt as of December 31, 2016.

“Estimated Debt Equivalents” means the sum, at the Closing Date, without
duplication, of: (i) compensation for years of service at all events “vested”;
(ii) expenses arising from the transaction, including but not limited to change
of control payments; (iii) other nonfinancial liabilities (deferred revenue);
(iv) tax liabilities (current taxes); (v) accounts payable over ninety (90) days
pending, less (vi) tax assets (recoverable taxes). Annex 3.04.2 (c) includes an
example of calculating Estimated Debt Equivalents Debt at December 31, 2016.

“Estimated Working Capital” means the difference obtained at the Closing Date by
subtracting Current Estimated Assets minus Current Estimated Liabilities.

“Current Estimated Assets” means the sum at the Closing Date of all current
assets in the balance statement less the sum of the following items:
(i) Estimated Cash; (ii) current portion of deferred tax assets; and
(iii) accounts receivable over ninety (90) days pending.

“Current Estimated Liabilities” means the sum at the Closing Date, of all
current liabilities in the balance statement less the sum of the following
items: (i) deferred revenue; (ii) current taxes; (iii) the current portion of
deferred tax liability; (iv) other current financial liabilities; (v) the
current portion of the liability related to the purchase of Paytrue, S.A.; (vi)
loans with related parties; (vii) intercompany loans.

Annex 3.04.1 above includes an example calculation of Estimated Working Capital
for each month in 2016.

“Estimated Cash” means the sum, at the Closing Date, of the asset items listed
in Annex 3.04.2 (d) with reference values as of December 31, 2016.

 

11



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

3.04.3. The Parties agree that:

(a) The EFT Price (i) shall increase in the amount that the Estimated Working
Capital exceeds the Minimum Working Capital, if applicable, or (ii) it shall
decrease in the amount by which the Minimum Working Capital exceeds the
Estimated Working Capital (the “Working Capital Adjustment”).

(b) The EFT Price (i) shall increase in the amount that the Estimated Cash
Balance exceeds the Minimum Cash Balance, if applicable, or (ii) it shall
decrease in the amount by which the Minimum Cash Balance exceeds the Estimated
Cash Balance (the “Cash Balance Adjustment”).

(c) The EFT Price (i) shall increase in the amount that the Target Financial
Debt of the Transaction exceeds the Estimated Financial Debt of the Transaction,
if applicable, or (ii) it shall decrease in the amount by which the Estimated
Financial Debt of the Transaction exceeds the Target Financial Debt of the
Transaction (the “Debt Adjustment”)

(d) The term “EFT Adjustment Amount” (which can be a positive or negative
amount) shall be defined as the number resulting from adding the Working Capital
Adjustment, the Cash Balance Adjustment and the Debt Adjustment. Annex 3.04.3
includes an example of calculating the EFT Adjustment Amount as of May 31, 2017
with reference values.

For these purposes, the Sellers shall provide the Buyer, at least 5 business
days prior to the Closing Date, with details regarding the amounts of Estimated
Financial Debt of the Transaction, Estimated Financial, Estimated Debt
Equivalents, Estimated Working Capital, Estimated Current Assets, Estimated
Current Liabilities, and Estimated Cash Balance according to the format attached
as Annex 3.04.4 to this Agreement.

3.04.4.Also the Buyer shall have free access to, and the Sellers must deliver at
the simple request of the Buyer, all information on the basis of which the
calculations were made for Estimated Financial Debt, Estimated Debt Equivalents,
Estimated Working Capital, Estimated Current Assets, Estimated Current
Liabilities and Estimated Cash Balance.

3.04.5.Once the determination of the EFT Adjustment Amount is made, the EFT
Price will decrease, if the EFT Adjustment Amount is negative, or increase, if
the EFT Adjustment Amount is positive. The closing EFT price will be the EFT
Price incorporating EFT Adjustment Amount (the “EFT Closing Price”).

3.04.6.The EFT Closing Price to be paid to the EFT Promissory Seller shall be
the EFT Promissory Seller Price incorporating the EFT Adjustment Amount
multiplied by 12% of the EFT Promissory Seller’s stake in EFT (the “EFT Promisor
Seller Closing Price”). Annex 3.04.6 includes an example of the EFT Promissory
Seller Closing Price as at May 31, 2017, with reference values.

 

12



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  3.05. Tecnopago price adjustments prior to the Closing Date

 

  3.05.1. The “Tecnopago Adjustment Amount” (which can be a positive or negative
amount) shall be understood as the number obtained by multiplying the amount of
the EFT Adjustment by the 88% share of Tecnopago in EFT.

 

  3.05.2. Once the determination of the Tecnopago Adjustment Amount is made, the
Tecnopago Price will be reduced, if the Tecnopago Adjustment Amount is negative,
or increase, if the Tecnopago Adjustment Amount is positive. The Tecnopago
closing price will be the Tecnopago Price once the Tecnopago Adjustment Amount
is incorporated into it (the “Tecnopago Closing Price”). Annex 3.05.2 includes
an example of the Tecnopago Adjustment Amount as at May 31, 2017, with reference
values.

 

  3.05.3. The amount that each party must pay or receive, as relevant, will be
determined in accordance with the percentage of shares acquired or transferred
with respect to the total number of Tecnopago Shares.

3.06. EFT and Tecnopago Post-Closing Price Adjustments. The Parties agree that
the EFT Closing Price, the EFT Promissory Seller Closing Price and the Tecnopago
Closing Price stipulated in this instrument will be adjusted again after the
Closing Date in accordance with the following provisions:

 

  3.06.1. The parties hereby state that the EFT Closing Price takes into to
account that EFT will, at the Closing Date, have the following: (i) Estimated
Financial Debt of the Transaction equal to the amount of the Closing Financial
Debt of the Transaction; (ii) Estimated Working Capital equal to the amount of
Closing Working Capital, and (iii) an Estimated Cash Balance equal to the amount
of the Closing Cash Balance.

 

  3.06.2. The Parties agree that:

 

  (i) The EFT Closing Price (i) shall decrease in the amount that the Closing
Financial Debt of the Transaction exceeds the Estimated Financial Debt of the
Transaction, if applicable, or (ii) it shall increase in the amount by which the
Estimated Financial Debt of the Transaction exceeds the Closing Financial Debt
of the Transaction (the “Closing Financial Debt Adjustment”)

 

  (ii) The EFT Closing Price (i) shall increase in the amount that the Closing
Working Capital exceeds the Estimated Working Capital, if applicable, or (ii) it
shall decrease in the amount by which the Estimated Working Capital exceeds the
Closing Working Capital (the “Closing Working Capital Adjustment”).

 

13



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  (iii) The EFT Closing Price (i) shall increase in the amount that the Closing
Cash Balance exceeds the Estimated Cash Balance, if applicable, or (ii) it shall
decrease in the amount by which the Estimated Cash Balance exceeds the Closing
Cash Balance (the “Closing Cash Balance Adjustment”).

 

  (iv) The term “EFT Closing Adjustment Amount” (which can be a positive or
negative amount) shall be defined as the number resulting from adding the
Closing Financial Debt Adjustment, Closing Working Capital Adjustment and the
Closing Cash Balance Adjustment.

 

  (v) The “EFT Promisor Seller Closing Adjustment Amount” (which may be a
positive or negative amount) shall be understood as the number resulting from
multiplying the EFT Closing Adjustment Amount by 12% of the EFT Promisor
Seller’s stake in EFT.

 

  (vi) The “Tecnopago Closing Adjustment Amount” (which can be a positive or
negative amount) shall be understood as the number obtained by multiplying the
EFT Closing Adjustment Amount by the 88% share of Tecnopago in EFT

The Financial Debt of the Closing Transaction, the Closing Working Capital and
the Closing Cash Balance shall be defined, respectively, as the final amounts of
the same items at the Closing Date, calculated according to the provisions of
the following Section.

 

  3.06.3.

For the purposes of calculating the EFT Closing Amount Adjustment Amount, the
Buyer shall, within 60 days from the Closing Date, cause EFT to perform and
submit to the Sellers a consolidated balance of EFT at the Closing Date (the
“Closing Financial Statements”) and a statement indicating: (i) the final amount
of the Closing Financial Debt of the Transaction, the Closing Working Capital
and the Closing Cash Balance, calculated according to the Closing Financial
Statements and the definitions outlined in Section 3.04.2 of this Agreement, for
each item; (ii) the calculation of the EFT Closing Adjustment Amount; (iii) the
calculation of the Promisor Seller Closing Adjustment Amount, and (iv) the
calculation of the Tecnopago Closing Adjustment Amount (the “Closing
Statement”). The Closing Financial Statements must have been prepared in
accordance with International Financial Reporting Standards (“IFRS”) applicable
in Chile with the exception of calculating the Estimated Working Capital,
Current Estimated Assets, Current Estimated Liabilities and Closing Working
Capital accounts, which in this case shall be presented in accordance with
Generally Accepted

 

14



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  Accounting Principles (GAAP), according to the same criteria used by the
companies in previous accounting years. An example of the Closing Financial Debt
of the Transaction, of Closing Working Capital, the calculation for the EFT
Closing Adjustment Amount, the calculation of the EFT Promisor Seller Closing
Adjustment Amount and the Tecnopago Closing Adjustment Amount is attached as
Annex 3.06.3 to this Agreement.

 

  3.06.4. Once the Closing Financial Statements and the Settlement Statement
have been submitted by the Buyer through communication sent in the manner
provided in Section 13.07 of this instrument, the Sellers will have a maximum of
15 days to provide the Buyer with feedback thereon. Said 15 days will be
calculated from the moment that the Buyer delivers to the Sellers all the
information that is necessary and reasonable to provide in order to analyze the
adjustments that ultimately occur. In the event that the Sellers do not provide
any feedback within that period it shall be deemed that they have no claim,
action or demand to be made against the Buyer regarding the Closing Financial
Statements and the calculation of the EFT Closing Adjustment Amount, the EFT
Promisor Seller Closing Adjustment Amount, and the Tecnopago Closing Adjustment
Amount, being required to proceed to payment of the latter pursuant to the
present clause by the applicable Party or Parties, on the pro rata basis
corresponding to each, within 10 days of the expiry of that 15-day period.

For the purposes of preparing its feedback, at the date of notification of the
Closing Financial Statements and Settlement Statement, the Buyer will provide
the Sellers with access to the accounting and financial information of the
companies at the offices thereof or in the manner agreed by the same Parties, on
weekdays and within working hours, in order to confirm the information contained
in the Closing Financial Statements and Settlement Statement.

 

  3.06.5. In the event that the Sellers provide any feedback within the 15-day
term stated in the previous paragraph, by notification sent in the manner
provided in Section 13.07 of this Agreement, the Buyer shall in turn have 15
days from the provision of such notice and the provision of the information to
respond in the same manner to the feedback given by the Sellers. In the event
the Buyer fails to submit the reply within the aforementioned 15 days, it will
be with the understanding that it fully accepts and endorses the feedback
provided by the Sellers regarding the Closing Financial Statements and the
calculation of the EFT Closing Adjustment Amount, the EFT Promisor Seller
Closing Adjustment Amount, and the Tecnopago Closing Adjustment Amount, and that
there is no claim, action or complaint whatsoever to formulate in this matter,
being required to proceed to payment of the latter pursuant to the present
clause by the applicable Party, on the pro rata basis corresponding to each.

 

15



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  3.06.6. In the event the Buyer responds within the period specified above to
the comments made by the Sellers, the Buyer and Sellers shall negotiate in good
faith for a period of 15 days from that response, with the intention to resolve
differences. If the objections are not resolved in a mutually acceptable manner
within the period of 15 days, the difference existing to that effect between the
Parties shall be resolved, in one instance and without further recourse or claim
of any kind, by the Chile auditing firm, or, if this position is not accepted,
that which is designated by mutual agreement between the Parties and, in the
absence of such agreement, by indicating the arbitrator designated in this
instrument. The auditing firm that resolves differences regarding the Closing
Financial Statements may only rule on those matters and specific items contained
in the comments made by the Sellers or the Buyer and its effect on Closing
Financial Debt, Closing Working Capital and Closing Cash Balance.

That part of the EFT Promisor Seller Closing Adjustment Amount and Tecnopago
Closing Adjustment Amount found to be out of the question will be paid, pursuant
to the present clause, within 10 days following notification of the response of
the Buyer to the feedback of the Sellers, on the pro rata basis corresponding to
each. Any part of the EFT Promisor Seller Closing Adjustment Amount and the
Tecnopago Closing Adjustment Amount subject to discussion shall, pursuant to the
present clause, be paid within 10 days following notification of the decision
issued on the matter by the auditing company that has addressed such objection
or claim, in accordance with the provisions of the preceding paragraph, on the
pro rata basis corresponding to each.

 

  3.06.7. Both the observations made by the Sellers and the response thereto by
the Purchaser shall contain a concrete proposal for correction or modification
of the Closing Financial Statements or the specific indication of each of the
items on which the comments are based and the amount thereof; if it is not done,
it is with the understanding the respective observations or response thereto
have not occurred.

 

  3.06.8. Once the EFT Closing Adjustment Amount has been determined, the EFT
Closing Price will decrease if the EFT Closing Adjustment Amount is negative, or
increase if the EFT Closing Adjustment Amount is positive. The EFT adjusted
closing price shall be the EFT Closing Price incorporating the EFT Closing
Adjustment Amount (the “EFT Adjusted Closing Price”). Similarly, the EFT
Promisor Seller adjusted closing price shall be the EFT Promisor Seller Closing
Price incorporating the EFT Promisor Seller Closing Adjustment Amount (the “EFT
Promisor Seller Adjusted Closing Price”). In addition, one of the following
payments shall be made:

 

  (a) If the EFT Promisor Seller Closing Adjustment Amount is negative, the EFT
Seller will pay the Buyer the EFT Promisor Seller Closing Adjustment Amount;

 

  (b) If the EFT Promisor Seller Closing Adjustment Amount is positive, the
Buyer shall pay the EFT Seller the EFT Seller Adjustment Amount.

 

16



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  3.06.9. Once the Tecnopago Closing Adjustment Amount has been determined, the
Tecnopago Closing Price will decrease if the Tecnopago Closing Adjustment Amount
is negative, or will increase if the Tecnopago Closing Adjustment Amount is
positive. The Tecnopago adjusted closing price shall be the Tecnopago Closing
Price incorporating the Tecnopago Closing Adjustment Amount (the “Tecnopago
Adjusted Closing Price”, and jointly with the ETF Promisor Seller Adjusted
Closing Price, the “Adjusted Closing Price”). In addition, one of the following
payments shall be made:

 

  (a) If the Tecnopago Closing Adjustment Amount is negative, the Tecnopago
Promisor Sellers will pay the Buyer the Tecnopago Closing Adjustment Amount, on
the pro rata basis corresponding to each;

 

  (b) If the Tecnopago Closing Adjustment Amount is positive, the Buyer shall
pay the Tecnopago Promisor Sellers the Tecnopago Closing Adjustment Amount, on
the pro rata basis corresponding to each.

The amount that each party should pay or receive, as appropriate, shall be
determined in accordance with the percentage of Tecnopago Shares acquired or
disposed in relation to total number of Tecnopago Shares.

Clause 4. Precedent Conditions for Closing

 

  4.01. Conditions. The Parties agree that the entering into of the Definitive
Agreement will be subject to the fulfillment or waiver of the precedent
conditions set forth below (the “Closing Conditions”) no later than the Closing
Date, which shall be credited reliably to the Buyer subject to their full
satisfaction:

4.01.1. Statements and Guarantees. The statements and guarantees of the Sellers
set forth in this Agreement must be true and correct at the Closing Date.

The Sellers must deliver to the Buyer, every 30 days after the date of this
Agreement and in the manner indicated in section 13.07, a report containing any
situation that has arisen during these 30 days that affects the Statements

 

17



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

and Guarantees, along with a detailed description of it (hereinafter, the
“Report”). In the event that there are no situations that affect the Statements
and Guarantees, the Sellers will not have the obligation of delivering the
Report.

Once the Report is received, the Buyer will have the option of terminating this
Agreement, by communicating this to the Sellers within a term of 10 working days
from its receipt in the manner indicated in section 13.07, in which case the
Parties will be released from their obligations derived from this Agreement.

4.01.2. No Material Adverse Change. The Sellers must submit a written statement
certifying that, from the date of signing of the present Agreement until the
Closing Date, there have been no material adverse changes in the financial
position or operating results of the group of companies mentioned in clause 1
above, and the latter have not suffered loss or damage of assets, whether or not
they are insured, significantly affecting the corresponding capacity of the
corporate group to conduct its business in the way it has to date. The term
“material” used in the context of this article, refers to one or more adverse
financial impacts on the group of companies that together exceed the amount of
USD 500,000 (provided and to the extent that this can be measured in monetary
terms), except for those caused by: (i) a change in economic conditions or
policies in Chile; (ii) general economic conditions in the industry of the
Companies; (iii) changes to Chilean law or interpretations; and (iv) changes in
laws or regulations that correspond to each of the laws under which the
Companies operate.

4.01.3. Compliance with Restriction Obligations. All the restrictions set out in
clause 5 below regarding the activities and operations of the Sellers from this
date and until the Closing Date must be complied with, except those breaches
attained the prior written approval of the Buyer.

4.01.4. That the companies EFT Group S.A. (Panama), EFT Servicios Profesionales
S.A., EFT Global Services S.A. have become a subsidiary 100% controlled directly
or indirectly by EFT. any legal acts or contracts that are entered into for
complying with this condition must have the prior approval of the Seller, and
cannot generate any contingencies or losses to the Buyer or the Companies,
unless said contingency or loss is covered by the Price Adjustment clause
(3.06).

4.01.5. Debt for Acquisitions. None of the Companies have any outstanding debts
due to acquisitions they have performed. In particular, it is expressly stated
that any outstanding debt for purchases of the companies Paytrue S.A. and EFT
Group S.A. (Panama) that may exist should be duly extinguished.

 

18



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

4.01.6. Consent. Full required consent has been obtained and all necessary
notification has been given, as appropriate, regarding restrictions on change of
control existing in contracts entered into by the Companies with customers or
suppliers, especially those indicated in Annex 4.0 1.6. This condition will be
complied with only once section 4.0 1.7 has been complied with.

4.01.7. Buyer Approval. The regulatory authority of the United States under the
Federal Reserve System (hereinafter the “FED”), which has jurisdiction and
supervisory powers over the Buyer, has authorized the latter to enter into the
Definitive Agreement.

This condition will be understood as complied with once the Buyer sends the
Sellers a notification in the manner indicated in section 13.07, indicating that
the FED has authorized the signing of the Definitive Contract.

4.01.8. Pledge of Paytrue S.A. Shares That the pledge has been lifted, in all of
its parts, which was constituted on 2,849,047 shares in Paytrue S.A., in favor
of Carlos Mateu, Diego Nario, Gonzalo Paez, and Eduardo Spangenberg, and the
corresponding share certificates have been returned to its shareholders.

4.01.9. Key Executives. That the individuals indicated in Annex 4.0 1.9 have
signed an employment agreement or a modification of one already signed, in terms
that the Buyer considers reasonable at its absolute discretion. This condition
will be understood as not having been met if after 30 days from this date the
Buyer has not reached a written agreement with the Key Executives. Within the
aforementioned term of 30 days, the Buyer must send the Sellers a notification
in the manner indicated in section 13.07 indicating whether said condition has
been complied with or whether they waive it, failing which it shall be
understood as having been breached.

4.01.10. Lease Agreement with Related Persons. Contracts listed in Annex 4.01.01
have been modified exclusively with respect to extending its term of validity
until June 7, 2019, according to text that is added to the Annex.

4.01.11. Service Contracts with Related Persons. The service contracts with
Related Persons listed in Annex 4.01.11 have been terminated, with the
corresponding settlement and waiver of action, and these have been previously
approved by the Buyer.

4.01.12. Resignation of Managers. The current managers of each of the companies
listed in Annex 4.01.12 (a) have resigned from their positions in accordance
with the format attached as Annex 4.01.12 (b) to this Agreement.

 

19



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

4.01.13. Services Agreement. Mr. Raul Del Castillo Fernández has entered into a
Services Agreement with Evertec Group, LLC, or the entity designated by the
latter, in accordance with the format attached as Annex 4.01.13 to this
Agreement.

4.01.14. A request for amendment should be submitted to the Copyright Registry
of the National Library so that the copyright on the software programs listed in
Annex 4.01.14 to this Agreement correspond to “Paytrue S.A” and not the name
“Paytrue Solutions,” and that there are no signs that this could be rejected by
the respective authority, or that there might be any contingencies in its
regard.

4.01.15. A request for amendment should be submitted to the Copyright Registry
of the National Library so that the capacity of Paytrue S.A. on the software
programs indicated in Annex 4.10.15 to this Agreement correspond to the
“producer” and that there are no signs that this could be rejected by the
respective authority, or that there might be any contingencies in its regard

4.01.16. A request should be submitted to the Copyright Registry of the National
Library and all possible efforts made to amend the capacity of Diego Nario as
sole “Copyright Owner” of the registry of the software programs indicated in
Annex 4.01.16 (a) to this Agreement, necessarily indicating that the owner of
the rights is Paytrue S.A. Additionally, Diego Nario must sign a document
recognizing that the former has no rights on these software programs, in
accordance with the format attached as Annex 4.01.16 (b) to this Agreement.

For the purpose of that which is indicated in section 4.01.14, 4.01.15, and
14.01.16, the Sellers must send a copy of the respective requests to the Buyer,
once submitted, and provide a copy of any resolution issued by the authority in
regard to said requests. In order for these conditions to be considered to have
been complied with, the Sellers must deliver to the Buyer, prior to the Closing
Date, a certificate indicating the status of each one of the requests, along
with any submissions and resolutions issued by the authority.

4.01.17. The EFT Minimum Cash Balance at the Closing Date is not less than CLP$
255,342,065 (two hundred fifty-five million three hundred forty two thousand
sixty-five) pesos, which will be accredited with a certificate issued by
Tecnopago’s finance manager.

4.01.18. All obligations under this Agreement have been met by the Sellers.

4.01.19. That on the Closing Date, Tecnopago and EFT’s liability with respect to
the payment of the fees of Larraín Vial Servicios Profesionales Limitada be
released.

 

20



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  4.02. Verification of Closing Conditions. In the event that, within a period
that expires on October 31, 2017 (notwithstanding that which is established in
the following clause 4.03), there has not been compliance with the Closing
Conditions set forth in Sections 4.01.1 to 4.01.19, inclusive, except section
4.01.7, this will be deemed as lack of compliance, the Parties thus being freed
of their obligations under this Agreement without any liability, to the extent
that the lack of compliance is not imputable to the negligence or willful
misconduct of any the Parties.

 

  4.03. Special Condition (section 4.01.7). In the event that:

 

  (i) Compliance with the Closing Condition has not been verified, as indicated
in section 4.01.7, by or before June 12, 2017, Fondo de Inversión Privado Mater
or Inversiones San Bernardo SpA, either of them acting interchangeably or
separately, can terminate this Agreement after that date, with the Sellers
having right to demand the payment of the amount referred to in this section.

 

  (ii) If this Agreement is terminated in accordance with that which is
indicated in the previous paragraph (i), the Parties will be released from their
obligations under this Agreement, except with respect to the Buyer, who shall,
if Fondo de Inversión Privado Mater terminates this Agreement, pay a fine to the
Sellers, amounting to the sum of CLP$1,330,000,000 or its equivalent in United
States of America dollars on the day of payment, as punishment for this
situation (“Early Termination Fee”). Fondo de Inversión Privado Mater or
Inversiones San Bernardo SpA must communicate their decision to terminate the
agreement to the Buyer in the manner indicated in section 13.07.

 

  (iii) For such purposes, Inversiones Supernova SpA, Inversiones y Asesorías
Bayona Limitada, Inversiones Hagerdorn y Morales Limitada, Christian Hagedorn
Hitschfeld, and Inversiones Vaimaca Limitada duly represented, hereby grant a
special, free, and irrevocable mandate to Fondo de Inversión Privado Mater and
Inversiones San Bernardo. To represent them acting jointly for all purposes
indicated in this clause.

 

  (iv) Should the FED deny approval of the transactions contemplated under this
Agreement while it is in force, making it impossible to fulfill the Closing
Condition indicated in section 4.01.7, the Sellers will have the right to charge
the Early Termination Fee.

 

  (v) Payment of the Early Termination Fee, where appropriate under the terms of
this clause, shall be paid by the Buyer to the Sellers within 20 calendar days
from (x) the notification made by Fondo de Inversión Privado Mater or
Inversiones San Bernardo SpA of the termination of the Agreement, or (y) the
eventuality described in item (iv) above has occurred, which shall be deposited
in the same checking accounts as those reported by the Sellers, in the
proportion and amounts indicated below for each of them:

(a) CLP$ 487.803.350 (four hundred eighty-seven million eight hundred three
thousand three hundred fifty) pesos shall be paid to Inversiones San Bernardo
SpA.

 

21



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

(b) CLP$ 19.201.757 (nineteen million two hundred one thousand seven hundred
fifty-seven) pesos shall be paid to Inversiones Supernova SpA.

(c) CLP$ 24.908.868 (twenty-four million nine hundred eight thousand eight
hundred sixty-eight) pesos shall be paid to Inversiones y Asesoría Bayona
Limitada.

(d) CLP$ 815.302 (eight hundred fifteen thousand three hundred two) pesos shall
be paid to Inversiones Hagerdorn y Morales Limitada.

(e) CLP$ 40.793.191 (forty million seven hundred ninety-three thousand one
hundred ninety-one) pesos shall be paid to Mr. Christian Hagedorn Hitschfeld.

(f) CLP$ 596.913.189 (five hundred ninety-six million nine hundred thirteen
thousand one hundred eighty nine) pesos shall be paid to Mater Fondo at
Inversión Privado.

(g) CLP$ 159.564.343 (one hundred fifty-nine million five hundred sixty-four
thousand three hundred forty-three) pesos shall be paid to Inversiones Vaimaca
Limitada.

It is hereby agreed that, if Fondo de Inversión Privado Mater and Inversiones
San Bernardo SpA decide to terminate this Contract based on the terms described
in clause 4.03, the Purchaser shall cover all expenses resulting from charges,
whether judicial extrajudicial, including reasonable and documented attorney
fees, if applicable, resulting from the transactions or charges related to the
withdrawal amount. Furthermore, an appendix is attached as Annex 4.03 (iv) with
the legal opinion of Pietrantoni Méndez & Alvarez LLC, confirming that the Early
Termination Fee amount described in this Contract is enforceable against the
Purchaser and that it has the capacity to contract this obligation under this
country’s legislation.

 

  4.04. Except as described in clause 4.03 above, it is hereby agreed that the
Closing Conditions referred to in clause 4.01 have been have been established
for the sole benefit of the Purchaser who may renounce them at any time at his
sole discretion.

 

22



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

Clause 5. Restrictions on the Sellers.

5.01 Obligations to not act. The Sellers agree that, as of this date and until
the Closing Date, each Company shall perform its operations only within the
ordinary scope of its business, according to their corporate objectives, and in
a manner consistent with their past business performance. They will not sign any
contract or take on any obligations outside of this ordinary scope. Furthermore,
they will fully fulfill all obligations with creditors, and will charge debtors
if the normal manner of their businesses. The Sellers, from the date of signing
this Contract until the Closing Date, shall not perform or cause any of the
Companies to carry out any of the following actions without the previous written
consent of the Purchaser.

 

  (i) No lien shall be created on any of the properties or assets of any of the
Companies, except those that correspond to normal business operations, and this
bylaw shall not be amended.

 

  (ii) No Company shall grant credit extensions outside of normal business
operations, nor shall they modify credit practices or accounting, book keeping
or business filing methods.

 

  (iii) No Company shall acquire or dispose or individual fixed assets valued at
more than USD150,000, nor shall they obligate themselves to acquire or dispose
of them. Neither shall they create liens or limitations to rights to the same.

 

  (iv)

No Company shall assume liabilities, either short or long term, that are outside
of the normal activity of the business, except for the following two situations:
(a) to take the necessary actions in order to acquire the shares of 40% of EFT
Panama; and (b) to distribute up to the total profits of Tecnopago and EFT for
financial year 2016, via dividends approved by the respective ordinary
shareholders’ meetings. The funding and means of implementing the measures set
forth in items (a) and (b) above must be approved in advance by the Seller, who
may refuse these with due cause. At all events, the funds for distribution of
the dividends and the purchase of 40% of the shares of EFT Panamá must derive
from funding requested for those purposes, and the steps taken to that end must
meet the following requirements: (i) that the funding or fundings must be
requested from a formal financing entity have acknowledged standing in Chile, or
a banking institution; (ii) the distribution of the dividends must be made via
cash flows with fund availability from the funding requested for those purposes;
(iii) the funding or fundings must contain a prepayment clause that may be
exercised at any time; and (iv) the disbursement or disbursements of the funding
must be completed on or before 60 calendar days have elapsed from March 1, 2017.
The amounts that the Companies must disburse to request the funding, or to
exercise the prepayment clause (bankruptcy costs, commissions and other
prepayment expenses), or that are

 

23



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  generated for any reason in connection with the funding or the fundings, must
be deducted in full from the Tecnopago Price and from the EFT Price as
applicable, prior to the Closing Date.

In the event that the actions proposed by the Sellers are accepted by the
Purchaser, the former will be liable for any contingency generated for the
Companies or the Purchaser that are the result of the execution of said actions,
with the Sellers having to indemnify the Purchaser without the restrictions
indicated in the seventh clause of this Agreement;

 

  (v) No Company shall commit itself to payments without extraordinary
consideration or indemnifications, nor shall it constitute itself as a
guarantor, bailor or joint and several codebtor, nor grant guarantees of any
kind.

 

  (vi) Existing contracts with Primary Executives shall not be modified,
according to their terms as defined in clause 6.01.13, and employees of each
Company shall not sign contracts or collective work agreements. Neither shall
they pay indemnification to employees.

 

  (vii) No termination or cancellations any relevant contracts within the
Companies shall be made.

 

  (viii) No extraordinary distribution or withdrawal of utilities shall be made,
except as provided for in clauses 2.01.3 and 2.02.3 of this document.

 

  (ix) No agreement shall be made to perform any of the above mentioned actions.

 

  (x) No contracts or agreements shall be signed with Related Parties.

The written permission mentioned above shall only be granted by Mr. Luis
Rodríguez in the manner indicated in section 13.07. In this capacity, the
aforementioned individual or the person appointed by the latter shall have
complete access to the operations of the Sellers and shall be able to review
business documents and transactions, with the aim of ensuring compliance with
the restrictions mentioned above. In the event that the Purchaser does not
respond within 5 calendar days from the day that the Sellers request approval,
the request shall be assumed to be approved.

It is hereby agreed that if the Purchaser does not agree, the Sellers shall not
be responsible for not having carried out the action, in the event that this
causes some type of damage to the Companies or that it implies noncompliance
with this Contract.

Furthermore, clause 5.01 shall not be applicable to acts or omissions that
(a) are expressly addressed in the Contract, including act that are conducive to
the satisfaction of the condition; (b) in the case of legal or judicial
requirements; (c) in the case of urgency in order to avoid imminent damage to
the Companies.

 

24



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

Clause 6. Declarations and guarantees of the Sellers.

The Parties hereby agree that the Purchaser has entered into this Agreement
along with the payment of the Tecnopago Price and EFT Price, as indicated in the
previous clauses and for other reasons, in consideration of the declarations and
guarantees (the “Declarations and Guarantees”) that are included in this clause
and created by the Sellers for the exclusive benefit of the Purchaser as an
essential basis for the signing of this Contract.

6.01.1. Companies.

 

  (i) The Companies are duly constituted and registered in the corresponding
records and entities for each legislature. They exist legally, and they do not
violate any laws. They are current and in conformity with the laws of the
countries where they reside and have complete control over their corporate
interests, as well as complete authority and ownership of their properties and
assets. They have complete control over the performance of their business in the
manner that they are currently performed.

 

  (ii) The books containing investor and Board of directors meeting minutes, and
any other corporate or Company books that are obligated to be kept by law or
regulations or corporate statutes, are current and contain all agreements and
resolutions adopted by the respective group during meetings and sessions held as
of this date, all of which have been adopted in a proper manner and in
compliance with all requirements of applicable law.

 

  (iii) There are no agreements pending meetings of investors or sessions of the
board, nor are there partner agreements within the Companies pending that have
not been registered in the books containing meeting minutes or any other books,
and that have therefore not been made known to the Purchaser. The investor
records and the books containing minutes from board meetings and investors
meetings for the Companies have been kept on compliance with all of legal and
regulatory requirements as applicable, and are complete and correct.

 

  (iv) The share capital for each of the Companies is currently divided in
accord with the stipulations of Appendix 6.01.1 (iv), which is duly signed and
paid, and whose investors, partners or capital owners, with their corresponding
share, are detailed in said appendix. They all have their corresponding share
certificates in conformity with each legislature.

 

  (v) The shares issued by the Companies consistent with Companies that issue
shares, or the corporate rights of the corresponding Companies, have been duly
and correctly issued according to the law. Their issuing, signing and payment
has not violated any right to preferential rights of other investors or partners
of the respective Companies, whether these be third parties or of third parties,
or agreements with current investors, and they are completely signed and paid,
and they are not affected by any lien whatsoever.

 

25



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  (vi) There are no modifications regarding ownership of corporate rights or
shares of the Companies which are not duly recorded and published in accord with
applicable Legislation.

 

  (vii) There are currently no rights or ownership in circulation that would
grant he right to receive shares or corporate rights to the Companies, such as
preferential acquisition rights, warrants, option rights or instruments that
could be converted or cashed for shares that could obligate the Sellers or the
Companies to issue, sell or transfer any share or right belonging to the
Companies.

 

  (viii) The Companies have no share participation or corporate rights
whatsoever, whether direct or indirect, in entities that do not form part of the
Companies, and they do not form part of associations, joint ventures, joint
action agreements or any other type of for profit company or entity other than
the Companies.

 

  (ix) All transactions effected in order to acquire shares and corporate rights
for the Companies, whether by purchase, fusion or any other mechanism, and
whether carried out directly or indirectly, are valid and comply with all
applicable legislative requirements and with the statutes of the respective
Companies. They are not affected by any liabilities subject to claims.

The Tecnopago Promisor Sellers are outright owners of Tecnopago shares, in the
proportion indicated in section 2.01.1. This ownership is free and clear of any
guarantees, liens, prohibitions, restrictions, litigation, embargos, resolution
conditions, claims and, in general, any ownership limitation which could,
together with mortgages, liens, expropriations or notifications of expropriation
procedures, leases with option to buy or conditional purchase agreements,
antichresis, purchase or buyback options, right of ways, credits, deferred
rights for customs or any other rights in favor of third parties, that shall be
referred to as “Liabilities.”

 

  (x) Vaimaca is the owner of 2,148 EFT shares. Except for that which is stated
in Annex 6.01.1 (xi), said ownership is free and clear of liabilities; and

 

  (xi) The Sellers act in the signing and fulfillment of this Contract and in
the signing and fulfillment of all acts and contracts contained herein, within
their faculties, with all corresponding corporate approvals. Therefore, the
contracts are valid and obligatory as applied to them, allowing for the demand
of compliance and conformity with their terms.

 

26



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

6.01.2. Violations. The signing and fulfillment of this Contract:

 

  (i) Shall not constitute an infraction of the respective statutes of the
Companies. Neither shall it constitute an infraction or non-compliance of any
precautionary measure, order or obligatory decree for the Sellers or of any
stipulation or contractual and enforceable obligation for them or the Companies;

 

  (ii) Does not grant third parties the right to terminate any contract to which
the Companies are party nor to demand of them the fulfillment of any
obligations; and

 

  (iii) Does not constitute an infraction regarding any enforceable or
obligatory legal or regulatory standard for the Companies.

6.01.3. Financial Statements. The consolidated financial statements for EFT and
Tecnopago, audited on December 31, 2015 and audited on December 31, 2016
(jointly the “Financial Statements”), are contained in Appendix 6.01.3 and
except as indicated in this appendix:

 

  (i) Have been prepared in compliance with applicable IFRS standards in Chile
and are consistent with the accounting books and records of the Companies;

 

  (ii) Faithfully represent the financial situation of the Companies and the
results of their operations as of the closing date, including their assets,
liabilities, contingencies, obligations, results and variations in their capital
and accounts;

 

  (iii) Reasonably comply with the statutory, legal and contractual obligations
and requirements required by the Companies;

 

  (iv) Do not contain relevant effects regarding results obtained from
operations or transactions outside of the normal course of the Companies´
business, except those expressly indicated in the notes of the Financial
Statements;

 

  (v) Contain values for the assets that are indispensable to the practice of
the Companies´ operations and are consistent with historical activities, with
the exception of the time when EFT and Tecnopago migrated to the new IFRS
standards, having acquired these values from market conditions and been
depreciated in conformity with applicable IFRS standards in Chile. Depreciation
policies consider usage, useful life and residual value of the said assets,
according to the IFRS standards mentioned above;

 

  (vi)

Contain provisions that are consistent with applicable IFRS standards in Chile,
and that have been regularly applied in the past regarding non-paying

 

27



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  and doubtful debtors, obligations and liabilities (real, contingencies and
others), including, among others, tax obligations, obligations to other related
businesses and financial obligations existing as of this date. All reserves
included in the Financial Statements adequately and sufficiently reflect the
amounts of these obligations and liabilities, in accord with applicable IFRS
standard in Chile.

Additionally, and except for the provisions of the said appendix, the situation
of the Companies to this date has not varied in a significant manner from the
statements made in the Financial Statements, regarding activities, contracts or
circumstances outside of the ordinary activities of their businesses.

6.01.4. Accounting books and records. The Companies keep their accounting books
and records in accord with applicable legal and regulatory standards.

6.01.5. Assets. The Companies (i) are owners of the goods considered as being
under their ownership in the Financial Statements and the inventories listed in
their books and records, without damage to those that are sold, transferred or
perished under normal market conditions, within the normal course of their
businesses and in a manner consistent with past practices; (ii) possess said
goods and assets free of all promise, liens, prohibitions, ownership limitations
or all rights inherent in these, third parties´ rights to the use or advantage
of any benefit derived from them; and (iii) generally maintain said assets in
useful conditions for the purpose for which they are meant, except for normal
deterioration in accord with their legitimate and appropriate use as they were
made for. Annex 6.01.5 contains all the Assets of the Companies, which comply
with the characteristics indicated herein.

6.01.6. Real estate. The Companies are tenants of the real estate that is
included in Appendix 6.01.6. This appendix also includes a report on the primary
terms of the tenant contracts, including their duration and the amount of rent
for the tenant contracts that the Companies are currently paying.

6.01.7. Business performance. The Companies have the necessary personnel and are
owners or title holders of sufficient rights over assets, contracts, licenses
and other necessary elements to perform their business and activities in a
normal way, in the manner which has been carried out until this date.

6.01.8. Authorizations, permissions and others. To this date, EFT and the rest
of the Companies have all the necessary authorization to perform their business.
They also comply in all relevant aspects with all regulations required by
respective laws as applicable to each legislature, as well as that which is
required by clients and providers. Furthermore, they have all applicable
municipal patents, permissions or relevant authorizations of all types, as
necessary for the performance of their businesses in the manner that they have
been carried out to this date. All of these are current and up to date regarding
payments, and the Companies have no knowledge of any impediments to their
renewals.

 

28



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

6.01.9. Contracts. All contracts, agreements and written obligations, even if
unilateral on the part of the Companies, of any type and current, are indicated
and detailed in Appendix 6.01.9 (a). The Companies have completely complied with
all relevant aspects with obligations arising from the contracts they are
included in. Furthermore, except as indicated in Appendix 6.01.9 (b), (i) the
Companies are not parties to any contract (x) that in the case of change of
control of the Companies contain any clauses or exceptions that would make it
impossible or restrict their cession to third parties, or that would imply their
termination, or that could permit any party to revise or modify their terms in
case of change of control of the Companies, y / o in which the signing and
compliance with this Contract would grant third parties the right to terminate
the contract to which the Companies are party, or to require prior compliance
with any obligation on the part of the Companies; (ii) the Companies are not
parties to any contract or relevant agreement that is not part of the ordinary
course of their business, consistent with their commercial and operational
practices in the past; (iii) the Companies have not received written notice or
claim of termination, resolution, nullification or non-compliance of any current
and relevant contract to which they are party; and (iv) the Companies are not in
serious non-compliance with any tenant contract or current license to which they
are party and from which they could receive use or benefit of goods or assets
that are individually indispensable to their business. They are up to date with
all rental payments or amounts or loans owed related to these, and neither are
their counterparts in these contracts in non-compliance with their obligations
under the contracts.

6.01.10. Contracts and operations with related parties. Except as indicated in
Appendix 6.01.10, (i) the Companies do not owe any obligations to Related
Parties, nor do they form part of any contract with them that is current or
under which they could incur future obligations; and (ii) the Companies do not
have accounts or credits of any type to be charged to any Related Party.

It is hereby agreed that, for the effects of this Contract, “Related Parties” is
understood to mean those described as such in article 100 in Law 18.045
regarding Stock Markets.

6.01.11. Intermediary Commissions. To this date the Companies do not owe any
amount to any investment bank, commission agent, or any other intermediary
contracted or authorized to act in representation of any of the Sellers or of
the Company regarding the operation discussed in this document, nor have they
signed any contract to this effect with such consultants or intermediaries.

6.01.12. Labor and pension issues. Except as indicated in Appendix 6.01.12 (a),
the Companies have complied with all relevant aspects of the legal and
regulatory standards regarding labor and pension issues as applicable to their
operations, and (i) they are current with the payment of compensation and
benefits as agreed with employees with whom they have signed work agreements.
They are

 

29



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

also current with retention taxes, pension quotas and health benefit payments to
which they are obligated; (ii) they do not have any liability of contingency
related to employees that have worked for them in the past, whose work contracts
were duly terminated for legal reasons after payment of all due benefits;
(iii) they do not have any collective bargaining processes that are in progress;
(iv) the Companies have not been notified within the last three months of the
formation of new unions or of the initiation of new collective bargaining
agreements that are pending; (v) they do not have any agreements or contracts
regarding compensations, incentives, share agreements, indemnifications for
years of service, deferred compensations or any other similar agreements or
plans with, or that could benefit, employees, executives and laborers; (vi) they
have not been notified of any investigations or summary proceedings by
administrative authorities or State offices, related to compliance with legal or
regulatory labor standards; (vii) to the true and faithful understanding of the
Sellers, there are no employees being investigated for work accidents;
(viii) they have not contracted personal services that could reasonably be
considered to be in subordination and dependence with any individual, without
having signed a work contract with the individual in accord with current laws;
and (ix) all employment agreements for workers at the Companies state that the
bonuses to be paid will be calculated based on Article 50 of the Labor Code,
corresponding to 25% of that which has accrued during the respective commercial
financial year for monthly compensation with a limit that does not exceed 4.75
monthly minimum wages, an item that is calculated annually but that is paid
monthly in a 1/12 proportion.

Additionally, the Sellers guarantee to the Purchaser that the Companies have
performed reviews and required payment receipts as required by law regarding
compliance with labor and pension obligations as earned up to this date on the
part of sub-contractors and service providers that are hired. To this date no
non-compliance has been detected in any of these obligations.

In Appendix 6.01.12 (b) there are models of the work contracts used by the
Companies with their employees, along with a spreadsheet containing the
conditions for compensation for all of them, the primary benefits to which they
are entitled, their start dates and pending vacation days.

For the effects of this section and the next, benefits are understood to mean
all sums that must be paid by the Companies to their employees in virtue of work
contracts signed with them, or that are required by legal mandate, excluding
those that, according to any legal disposition, are not to be considered as
benefits.

6.01.13. Primary executives. Appendix 6.01.13 contains complete and faithful
copies of the work and service contracts corresponding to Primary Executives, as
defined below, and which are current as of this date. There are also copies of
all the modifications made to them, along with a spreadsheet of the wages or
fees agreed to, the services contracted and the start and end dates. To

 

30



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

this effect, “Primary Executives” is understood to mean Rodrigo Del Castillo,
Cristobal Oyarce, Diego Nario, Gonzalo Paez, Oscar Barrios, Daniel Brignardello,
Marcelo Durán, Karla Chamorro, Juan Pedro Arcil, Fernando Beya, Juan Ricardo
Giadach, Jose Luis Godoy, and David Lagos.

6.01.14. Insurance coverage. The Companies have insurance on their goods and
operations as indicated in Appendix 6.01.14, all of which are current with their
respective premium payments. These policies are sufficient to cover insurable
contingencies regarding their assets. To this date, the Companies (i) have not
been notified by the respective insurance companies of the termination of the
policies or the reduction in coverage, nor is there any circumstance that could
lead to the rejection of coverage under these policies; (ii) they are in
compliance with their information, risk declaration, non-aggravation and other
obligations as necessary to maintain coverage under these policies; and
(iii) the Companies and their assets have not suffered losses that have not been
reported or informed to the insurance companies, or that have been rejected by
the insurance companies for non-compliance with the requirements of the policy
and / or the contracted coverage.

6.01.15. Proxies. To this date, the only proxy holders in the Companies are
those indicated in Appendix 6.01.15, whose credentials are described in said
appendix.

6.01.16. Current accounts. To this date, the only current bank accounts for the
Companies are those indicated in Appendix 6.01.16, whose balances reported by
the respective banks as of January 26, 2017, at the hour indicated from each
one, are included in said Appendix, along with a reconciliation of these
balances with outstanding checks written against the accounts.

6.01.17 Litigations. Except as indicated in Appendix 6.01.17, (i) the Companies
have not been legally notified of any lawsuit, claim, request or petition
against them. Neither have they been notified of any other type of judicial or
administrative procedure, nor have they received written claims from third
parties with allegations that could reasonably allow for the initiation of
imminent judicial actions; (ii) the Companies or their executives or employees
have not been notified of the existence of any investigation on the part of
State offices or administrative authorities, nor of any audit, revision or other
scrutiny on the part of these offices and authorities, of which they would have
received formal notice to the Companies or Sellers; (iii) there are no judicial
sentences issued by any ordinary, special or arbitral judge regarding judgments,
litigation or finished procedures, nor are there sentences, judgments or
resolutions issued by administrative offices, all of which have been duly
notified in accord with the law and of which are required by the Companies and
that may be pending compliance; and (iv) to the true and faithful knowledge of
the Sellers, there are no criminal procedures or judgments, nor police
investigations or claims that could be formally brought against the Companies,
relative to the criminal acts, and derived from acts taken by representatives or
employees of the Companies and related to the Companies or their businesses.

 

31



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

6.01.18. Taxes. (a) Regarding taxes and tributes of any kind that affect or
could affect the Companies, the Sellers declare that each Company:

 

  (i) has promptly presented tax authorities with the corresponding tax
declarations regarding provisional monthly payments, tax declarations regarding
sales and services and yearly income tax declarations corresponding to the
Company (the “Declarations”);

 

  (ii) has written and prepared the Declarations in good faith, in strict
compliance with each and every applicable tax law, as well as with the internal
tax service (SII as abbreviated in Spanish) and the corresponding tax
authorities;

 

  (iii) has written and prepared the Declarations in a manner consistent an in
accord with their accounting books and records, incorporating accounting and tax
information that is faithful and correct in all relevant aspects;

 

  (iv) has paid or provided in a timely manner the taxes whose payment was
obligatory and is recorded in the Declarations;

 

  (v) has appropriately carried out all notifications, calculations, sworn
declarations and returns that should have been granted or made to pertinent tax
authorities, and all information, notification, calculation and return sent to
such authorities is true, exact and complete and not subject to any substantial
dispute. Neither is such information subject to become subject to dispute by
such authorities;

has integrally and promptly effected the delivery of all obligatory information,
whether periodically or in another manner, including sworn annual declarations,
both to the Internal Tax Service (o the competent tax authority according to the
location of the corresponding Company) and to any other state office, whether
these arise from legal obligations such as circulars or instructions from these
authorities, delivering all information in a manner that is true, faithful,
correct and complete;

 

  (vi) has maintained, completed and saved the information and records required
by law and the instructions issued by competent authorities, regarding all tax,
customs, municipal, and any other material, strictly and completely complying
with corresponding standards;

 

  (vii) has consistently applied, regarding taxes, correct criteria and
principles current in all cases and as relevant to the calculation of
depreciation, monetary correction and other adjustments to their assets and
liabilities in order to calculate taxes;

 

  (viii)

has not requested tax benefits or rights, related to customs or municipalities,
that they are not entitled to under tax law and standards,

 

32



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  whether customs or municipal, and the utilization or exploiting of benefits
and rights carried out cannot be reasonably held to be material for future
objections, tax orders, charges or claims;

 

  (ix) has not incurred, during the last three years, any judicial or
administrative fine or sanction of any type that is founded on non-compliance
with tax standards or instructions, nor have they been subject to any citation,
liquidation, order or audit regarding tax or customs matters;

 

  (x) has effected all deductions, regarding or to the benefit of any tax,
arising from any payment made on it, and which it is obligated or empowered to
effect, and has fully informed the appropriate authority of the amounts
deducted;

 

  (xi) has not received notification from any tax authority in which it is
required to retain any tax payments made to this date (when regarding said
retained taxes the appropriate authority has not been fully justified);

 

  (xii) has affected the totality of taxes, fees, tributes and rights retentions
of which it is obligated to effect under the laws and instructions of applicable
authorities, all of which have been informed and paid to the tax authority and
other corresponding State offices, in an integral and timely manner;

 

  (xiii) has not acquired nor disposed of goods, nor granted services, in order
that it is reasonable clear that an assessment of the operation could be carried
out for having performed the operation under abnormal market conditions, in
order that no tax, fee or tribute could be charged or required from the
corresponding Society for such situations; and

 

  (xiv) has no responsibility or obligation to pay taxes for any other person or
entity, except regarding the taxes and retention and other tributes that they
are obligated to pay in accord with the laws and instructions of applicable
authorities.

(b) Without affecting the declarations effected by the Sellers under letter
(a) of this clause 6.01.18, the Parties agree to grant a period of 36 months
from the Closing Date to obtain the tax return for 2016 business taxes,
requested or to be requested during tax year 2017, as detailed in
Appendix6.01.18 (the “Tax Return”).

If, within the period of 36 months from the Closing Date: (i) the SII completely
rejects the requested Tax Return; (ii) partially rejects the tax return; or
(iii) does not respond regarding this Tax Return, the non-recovered amounts will
be discounted from the Retention described under number 3.04. In the event that
there are no funds in the Retention, the non-recovered amounts must be paid by
the Sellers, unless this is not necessary due to the application of the
deductible, in all cases within the indemnity limits referred to in clause 7.
The Purchaser must inform Mr. Alejandro Mehech and Raul Del Castillo of progress
on this matter on a quarterly basis.

 

33



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

6.01.19. Information and Computer systems. Each Company has all the necessary
information systems to operate their businesses and teams as has been done to
this date, these being in good working condition.

Furthermore, each Company:

 

  (i) has a valid user license for all of the computer programs and technology
that it uses in the performance of its businesses, except those that are its
property, and therefore there is no action that needs to be taken by the Company
or third parties in order for the software to continue to be used in the same
way as it has been once this Contract is signed,

has the assets, telephone controls and networks, electrical boxes, personal
computers, servers, printers and other equipment operating under its control,
all being sufficient for the normal operation of each Company in the same manner
that they have operated up to this date, so that there is no need, either total
or partial, for any installation that does they do not own, operate, control or
hold authorization for from third parties; and

 

  (ii) has no software or technical manual that has been either totally or
substantially copied from some material of which the corresponding Company is
not the owner of the respective author rights or holding legitimate rights to
its use.

6.01.20. Intellectual property.

 

  (i) Except as indicated in Appendix 6.01.20 (i), the Companies are the owners,
or possess legal rights and license to use, distribute, sell, resell, license or
sublicense, as applicable, all Intellectual Property (free of liens) related to
the operation of the companies and the business. There is no claim or litigation
with respect to the above which is pending or threatened, either jointly or
individually, to the Companies.

 

  (ii) In Appendix 6.01.20 (ii), all the software and licenses owned by the
Companies is listed. All renewal and maintenance payments for these items have
been made within the applicable terms, and therefore the software and software
licenses (i) are current and have not been cancelled, abandoned, improperly
adjudicated or terminated; and (ii) they are not subject to opposition,
cancelation, evaluations, reviews by third parties or nullification processes,
or any other type of interference.

 

  (iii) All the software, licenses, sublicenses and agreements related to these
that have been acquired by the Companies, allow for development, use,
distribution, sale, resale, licensing, sublicensing, support, maintenance,
integration or implementation of Intellectual Property, as applicable, from or
for a third party.

 

34



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  (iv) Except for the Intellectual Property subject to third party licensing (of
which the Companies are not owners of Intellectual Property developed
internally) (the “Own Intellectual Property”): (i) the Companies are the sole
and exclusive owners of their Own Intellectual Property (free of liens), and
have undertaken the necessary actions in order to have protection such that
their rights under each one of the jurisdictions in which the Companies operate
or exploit their Own Intellectual Property by any means do not permit a person
or entity that is not one of the Companies from asserting a right to them(ii)
the Companies are not obligated to pay any continuous rights, permits or other
compensation or payments to any third party (including any employee or
shareholder, director, subcontractor or anyone else, within the Companies or any
other developer) with respect to Own Intellectual Property, nor are any of the
Companies subject, obligated or required to obtain consent, authorization or
approval from any third party regarding any act of usage or exploitation of Own
Intellectual Property, or for the creation of any work arising, transformed or
new versions of any Own Intellectual Property; (iii) all of this Own
Intellectual Property was developed, created and designed by the Companies
employees or was acquired from those indicated by law; and (iv) that in regard
to the Own Intellectual Property, the Companies are invested with full and
exclusive ownership of all management and exploitation rights, as well as the
power to decide on the exercise of moral rights, and that they can use or make
use of them at all times and places, in all forms and ways, using and exercising
the rights and actions inherent to the Own Intellectual Property without
hindrance, exclusion, nor restriction of any kind and, therefore, can use them
and authorize third parties to use them in the manner and means that they deem
convenient

 

  (v) The Companies have not usurped, deviated or infringed, nor at present are
they usurping, deviating or infringing on the Intellectual Property of any third
party, and there is no claim that has been brought regarding allegations of
(i) usurpation, deviation or violation of Intellectual Property; (ii) use of
Intellectual Property on the part of the Companies without having the right to
do so; or (iii) challenging the property of the Companies regarding their
validity or the requirements of any of the Companies´ Intellectual Property. To
the extent of our faithful knowledge and understanding, there is no unauthorized
use, violation or deviation regarding any of the Companies´ Intellectual
Property, including by any employee or ex-employee of the Companies.

 

  (vi)

The Companies have carried out all reasonable commercial actions in order to
safeguard and maintain their rights and the exclusive and confidential nature of
any and all of their confidential commercial

 

35



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

  secrets and processes, algorithms, source codes, object codes, technical
knowledge, business methods, data and any other confidential information, data
and material that is the property of the Companies or is assumed by way of
licenses to be their property or used in the operation of the Companies´
business. No current or former officer, manager, employee, consultant, or
contractor of the Companies have the right to claim any ownership rights to the
Intellectual Property for having been involved in its development, creation, or
design during their employment with the Companies or during the time that they
acted as a consultant.

 

  (vii) In the creation of the Own Intellectual Property, or of any associated
or related software, there has not been incorporated or distributed, in whole or
in part, any open source software that is licensed under a GPL (General Public
Licensee), GNU GPL, or “Lesser General Public License,” Copy left, or any
similar software that: (a) limits or places conditions, in any way, on the use,
commercialization or distribution (whether commercial and / or for profit) on
any Own Intellectual Property, or (b) in any way materially limits or affects
the freedom of action of the Companies, or of any third party authorized by the
Companies, with regard to the exploitation of Own Intellectual Property, or with
regard to carrying out actions against any infracting third party on the rights
of the Companies over their Own Intellectual Property (including, but not
limited to, claiming damages and losses), or in connection with licenses,
sublicenses or distribution in any form of their Own Intellectual Property.

 

  (viii) The Sellers declare and guarantee that they retain no right whatsoever,
or of any kind or title, over the Intellectual Property (including their Own
Intellectual Property).

 

  (ix) Notwithstanding the foregoing, the Sellers declare that there are
licenses supplied to third parties that for the purpose of the services that
these third parties provide have had to be customized/adapted and these
modifications belong to the clients or sublicensees, which, along with the
respective licensing agreements, are indicated in Annex 6.01.20 (ix) of this
Agreement.

For the effects of this section, “Intellectual Property” shall be understood to
be all the patents, software, author rights, designs, product configurations,
registered trademarks, commercial names, Internet domain names, product images
or appearances, phrases, logotypes, and all other related original ideas,
commercial secrets and technical knowledge with the Business.

6.01.21. Environmental matters. Each Company has complied with all relevant
legal and regulatory standards regarding their operations as far as
environmental issues, without incurring in any infractions or violations of
these standards that could produce damages to the company.

 

36



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

6.01.22. Compliance with Laws and standards. Each Company, except as indicated
in other Declarations and Guarantees and in their exceptions, has complied in
all relevant aspects with legal and regulatory standards as applicable to the
activities and business that they perform, as well as with the administrative or
jurisdictional instructions and resolutions that must be complied with.

6.01.23. Anticorruption and asset laundering standards. The Sellers declare
that:(i) the Companies are in compliance with applicable standards in each of
the jurisdictions, regarding corruption and asset laundering and the provisions
of the Foreign Corrupt Practice Act (FCPA) of the United States of America and
the UK Bribery Act of the United Kingdom, and the Office of Foreign Assets
Control (OFAC) (“Anticorruption Standard”), including, without limitation, any
prohibition related to offer, promise, payment or payment authorization of any
amount of money, benefit or any other good to any public official, international
public organization official, politician or candidate to public office (from
here on referred to as “Public Officials”), whether directly or indirectly, with
the purpose of influencing the exercise of said Public Officials or to ensure
some undue benefit; and (ii) no part of the payments received by the Sellers
from the Purchaser in virtue of this Contract will be used to violated
applicable legal and regulatory standards, including the Anticorruption
Standard.

The Sellers declare that no Public Official that is an executive,
representative, director, manager, shareholder or controller of the Companies
has been involved in, as a representative of any public entity, decisions
related to the adjudication of a specific business to the favor of the
Companies, Sellers or the Purchaser or that could in any other way benefit the
Companies, Sellers or the Purchaser. The Sellers also declare that they have not
engaged in any act or payment meant to cause any Public Official to use their
position to influence acts or decisions of any public entity or any Public
Official to the benefit of the Companies or the Purchaser.

The Sellers also declare that neither the Companies nor their directors,
officials or employees have offered, promised, delivered, authorized or accepted
any improper advantage, whether economic or of any other kind (or insinuated
that they will do so or could do so in the future) related to any type of
operation of the businesses of the Companies, and that they have taken
reasonable measures to avoid that any subcontractor, employee, agent or any
other third party under their control or determining influence could do so.
Furthermore, the Sellers declare that they have knowledge of and have taken
measures in compliance with Law 20,393, which establishes the criminal
responsibility of legal entities regarding crimes of bribery, terrorism and
asset laundering, when these are committed directly and immediately in their
interest or their benefit or that of their owners, controllers, responsible
individuals, primary executives, representatives or those performing
administration and supervisory activities, as long as the commission of the
crime was due to non-compliance on their part with the duties of management or
supervision.

 

37



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

6.02. The Declarations and Guarantees included in this clause reflect, regarding
matters that refer to, and with the exceptions that all of them are indicated in
the different Appendices attached to this document, the current situation of the
Company, without containing inaccuracies as defined in the following clause
number seven.

Clause 7.

Indemnifications.

7.01. The Sellers must indemnify the Purchaser and his successors or assigns
that have control over Shares, as well as the Companies, as appropriate, in
proportion with their shares, according to the terms indicated in this clause,
regarding the Damages that are caused to these by the falsehoods or inaccuracies
of one or more Declarations and Guarantees of the Sellers issued in this
document and its appendices, for any reason before the Date of Closing, or the
non-compliance with any of the Restrictions on the Sellers indicated in clause
five (from here on referred to as “Inaccuracies”). Any situation or act caused
after the Date of Closing shall be considered to be an Inaccuracy. It is stated
for the record that the company Inversiones Vaimaca Limitada will not be liable
for Inaccuracies with respect to Tecnopago, for which the Tecnopago Promisor
Sellers will be exclusively liable in proportion to their shares. As a
consequence, the Purchaser agrees not to claim Damages or Indemnifications
derived from said Tecnopago Inaccuracies from Inversiones Vaimaca Limitada or
any of its shareholders.

In virtue of this obligation, the Sellers must keep the Purchaser free of
damages and free of any losses, along with his successors and assignees that
have control over Shares, as well as the Companies, that arise from the
existence of any claim, judgment, action, sentence, authority resolution,
liability, obligation, payment, fine, penalty, loss, damage, cost and expense,
including judicial costs, reasonable attorney fees or any other reasonable
defense expense that is caused by or results from Inaccuracies (all of the above
to be referred to from here on as the “Damages” and any one of them as the
“Damage”).

7.02. For the effects of this Contract, “Indemnifications” shall refer to
indemnifications that the Sellers are obligated to in compliance with this
clause. For the effects of Indemnifications, it is hereby stated that one act or
situation in no case shall originate an Indemnification to the Purchaser and the
Company at the same time, nor can the effects on the Company be duplicated
between the Company and an Associate at the same time, there being in no
circumstance the possibility of producing a duplicity of Indemnifications for
one event, the Purchaser having to be Compensated for the same.

7.03. The procedure and amount of the Indemnifications shall be determined and
fixed by common accord between the Parties and, in case there is no agreement,
by the arbitrator that is designated in this document in accord with the
stipulations herein and general legal standards.

 

38



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

7.04. Without affecting the provisions of this Contract:

 

  (i) The Sellers shall not be responsible for paying Indemnifications until,
the accumulated amount of such Indemnifications, as established in this seventh
clause, reaches or exceeds the sum of USD 250,000 (two hundred and fifty
thousand Dollars) in its equivalent in Pesos on the Date of Closing, the Sellers
will only be responsible for the amount that exceeds this total. The first USD
250,000 (two hundred and fifty thousand Dollars) shall be considered to be a
deductable completely covered by the Purchaser.

 

  (ii) Except as established in section 7.05, the maximum and total amount to be
compensated by the Sellers in virtue of this clause shall be equal to the
equivalent of 10% of the Adjusted Closing Price.

7.05. Notwithstanding the foregoing, the Parties agree that that which is stated
in the previous Section 7.04 will not be applicable in the event of claims for
Damages suffered as a consequence or derived from the following:

 

  (i) Any Inaccuracy in terms of any of the statements and guarantees contained
in the Sixth Clause, Section “Companies”, “Violations” (paragraph i) up to the
word “Sellers” and paragraph iii)), and “Anticorruption Standards”.

 

  (ii) Any breach by the Sellers or the Companies of the obligations established
in the Fifth Clause;

In either of the cases described in the previous paragraphs (i) and (ii), there
will not be a maximum Indemnification amount.

7.06. The obligation to compensate as indicated in this seventh clause shall
remain in force for 36 months after the Date of Closing. This term will be
suspended for any claims made by the Purchaser for eventual Damages.

7.07. Nothing stated in this Contract shall exempt the Purchaser from the
obligation he assumes in virtue of applicable Law to mitigate the Damages from
the moment that he gets knowledge of the acts, matters, faults or circumstances
that could be expected to result in Damages and compensable obligations in
accord with this Contract.

7.08. If for any reason the Purchaser or the Companies have received
Indemnification payments from insurance or other amounts that have been duly
recovered for any reason based on acts that constitute Inaccuracy, thereby
compensating the Damage arising from the act, the amounts received shall be
deducted from the Indemnification that must be paid by the Sellers or they will
be restituted and charged to those which must be paid. Furthermore, the amount
of the Damages must be determined without taxes, that is, deducting from it the
tax benefits derived from incurring the expense or supporting the constitutive
loss of the Damages.

 

39



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

7.09. In the event that the Companies or the Purchaser are notified, in the
manner established in Section 13.07, of a lawsuit, administrative claim or other
legal action (from here on referred to as the “Legal Action”) related to any
matter that could lead to Indemnifications, the Purchaser must inform the
Sellers of the existence of the Legal Action and deliver a copy of all
documentation received regarding the matter within 90 days of having received
the respective claim, citation or procedure to pass. This notification must
include the necessary information to be able to respond within said period,
without affecting the possibility of delivering more information as soon as it
is available. The defense of the Legal Action shall correspond to the Companies
or the Purchaser, according to the case, the Sellers being able to designate an
attorney to whom the course of the defense must be informed. In all cases, the
Sellers may act as a helping third Party in the Legal Action.

7.10. By means of this instrument, (i) Raúl Del Castillo Fernández for
Inversiones San Bernardo SpA; (ii) Marcelo Enrique Durán Ibañez for Inversiones
Supernova SpA; (iii) Viviana Isabel Pulgar Urquiaga for Inversiones y Asesorías
Bayona Limitada; and (iv) Christian Rolando Hagerdorn, for Inversiones Hagerdorn
y Morales Limitada (the “Joint and Several Representatives”), declare their will
to become joint and several guarantors and co-debtors under the terms indicated
in the second paragraph and subsequent of Article 1511 of the Civil Code of
Chile, with respect to all the obligations assumed in this Agreement and in the
Definitive Agreement by the companies that each one respectably represents and
restricted to the proportions that each one sells. The Purchaser expressly
accepts the joint and several guarantee granted by this instrument.

The joint and several guarantors and codebtors accept in advance any extensions,
renewals, and modifications of any of the conditions of this Agreement and the
Definitive Agreement with respect to the obligations assumed and those that
totally or partially replace them, until the fulfillment of all the obligations
assumed by virtue of this Agreement and the Definitive Agreement.

Additionally, it is stated that the obligations that each one of the Sellers and
the Joint and Several Representatives assumes are indivisible.

7.11. In all stipulations of this Contract that refer to the knowledge or
understanding of the Sellers of any matter or issue, whether related to the
Sellers´ Guarantees or any other clause, it is understood that said matter or
issue is known to them to the degree that it is known, or should be known based
on their duties, by any of the directors of the Companies, Rodrigo del Castillo,
Cristobal Oyarce, Diego Nario, Gonzalo Paez, Oscar Barrios, Daniel Brignardello,
Marcelo Durán, Karla Chamorro, Juan Pedro Arcil, Fernando Beya, Juan Ricardo
Giadach, Jose Luis Godoy, and David Lagos

Clause 8.

Declarations and Guarantees of the Purchaser.

8.01. As an essential condition so that the Sellers may sign this Contract, the
Purchaser represents and guarantees, in favor of the Sellers, that all of the
declarations and guarantees contained in Article 8 are true, complete and
accurate as of the Date of Closing and will be true, complete and accurate on
the Date of Closing:

8.01.1. That it is a company governed by the laws of Puerto Rico, duly
constituted and existing, located at the place indicated in the appearance.

 

40



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

8.01.2. That the signing of this Contract as well as the compliment of all the
obligations contained in it are within the power of the Purchaser, and have been
approved by his corresponding administrative corporate bodies.

8.01.3. That this Contract constitutes a valid and obligatory contract for the
Purchaser and may require compliance from them in accord with its terms.

8.01.4. That the signing and compliance with this Contract on the part of the
Purchaser (i) does not violate or enter into conflict with any of its statutes;
(ii) does not violate or constitute a violation of legal, regulatory, judicial
resolution, precautionary measure, order or obligatory decree for the Purchaser,
or of any contractual stipulation or unilateral declaration of intent which was
created by the Purchaser in favor of any person, entity or institution; and
(iii) does not constitute non-compliance with the decisions, orders or judicial
resolutions issued by a judge, court or other authority or competent entity; and
/ or the failure to comply or non-compliance with any contract, agreement, pact,
statue, corporate agreement, document or mandate to which the Purchaser is
subject.

8.01.5. The Purchaser declares that it has carried out due diligence based on
legal, accounting, labor, financial and tax precedents regarding the Companies
provided by the Sellers, information that is included in a DVD and attached to
this Contract under Appendix 8.01.5.

8.01.6. The Purchaser and its shareholders are investors with knowledge of the
industry in which the Companies operate, with experience in investments in this
type of business. The Purchaser, based on his knowledge and experience, has made
his own independent analysis and has decided to sign this Contract.

8.01.7. Any type of audit, investigation, or review carried out on the Companies
by the Purchaser does not affect the validity and scope of (i) the statements
and guarantees of the Sellers established in the Sixth Clause, or (ii) the
Sellers’ indemnification obligation as established in the Seventh Clause.

Clause 9.

Non-compliance.

9.01. In case any of the Parties (the “Claim Party”) feels that the other party
(the “Claimed Against Party”) has incurred non-compliance with any of the
obligations established in this Contract, they must send notice (the “Notice of
Non-Compliance”) indicating the nature of the non-compliance, the stipulation in
this Contract that it considers has been violated and the acts or omissions that
constitute said non-compliance. Once the

 

41



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

Notice of Non-Compliance is received, the Claimed Against Party must resolve the
non-compliance, if existing, within the following 15 days. The arbitrator shall
decide if the solution is sufficient if there are any discrepancies in the
resolution.

The Parties agree that the existence of inaccuracies in the Guarantees of the
Seller and the Guarantees of the Purchaser shall not be understood to mean
non-compliance with this Contract, and shall not be understood to be subject to
the stipulations of this clause, but rather shall have as their sole purpose the
indemnifications and responsibilities considered for them in clauses 6 and 7 of
this document.

9.02. In case a Notice of Non-Compliance is given in accord with the previous
section, and if the Claimed Against Party does not resolve the non-compliance or
the damages arising from the non-compliance within the time period stated, the
Claim Party may exercise its rights as provided by law and this Contract
regarding the case of non-compliance.

9.03. For all cases of non-compliance referred to within this clause, the
Parties previously evaluate the damages that would arise from non-compliance in
the following amounts:

 

  (i) In case the non-compliance obligation is regarding the payment of a sum of
money, the Claimed Against Party must pay the other Party the owed amount plus
interest charged during the entire time of the past due amount, at the maximum
rate allowed by law for non-adjustable short-term obligations, or for adjustable
obligations, as applicable; and

 

  (ii) In case the Claimed Against Party has complied late with a non-monetary
obligation, the Claim Party may charge the other Party with a monetary fine for
the equivalent of USD$ 4,000 (four million American dollars) for each day past
the due date for compliance, up to a maximum of USD$ 240,000 (two hundred forty
thousand dollars).

The fine indicated in the section is without prejudice to the other rights of
the Parties, in particular the power of the Parties to demand, in addition to
the aforementioned fine, such damages as are effectively suffered by as a
consequence of the aforementioned breach.

Clause 10. Non-competition

10.01. In consideration of this Contract, and in consideration of the Tecnopago
Price and the EFT Price, the Sellers, the Administradora Mater S.A., and Raul
Del Castillo Fernández, Marcelo Duran Ibanez, Juan Pedro Arcil Greve, Diego
Nario, Carlos Mateu Gouts, Gonzalo Páez, Eduardo Spangenberg, and Alejandro
Mehech, while the latter provides services to Administradora Mater S.A.
(hereinafter the “Disqualified Persons”) undertake and shall endeavor to see
that their respective partners or majority shareholders also comply with the
foregoing (the latter being required to sign a document that sets forth these
obligations) without prejudice to the

 

42



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

provisions set forth in Section 10.5 below, except by written agreement with the
Purchaser to the contrary, will not carry out, individually or with other third
parties (including in their own name or that of a third party), within the two
years of the Closing Date, any of the following activities that compete with the
Companies in the following businesses: (i) payment and collection solutions;
(ii) payment button; (iii) administration of means of payment for issuers,
acquirers, and processors; (iv) electronic funds transfer; and (v) card services
related to payments including the prevention of fraud (from here on referred to
as “Disqualified Businesses”).

10.02. The current participation of the Sellers is expressly excluded from this
non-competition obligation, including Mr. Raul Del Castillo Fernández, Marcelo
Duran Ibanez, Juan Pedro Arcil Greve, Diego Nario, Carlos Mateu Gouts, Gonzalo
Paez and Eduardo Spangenberg in the businesses of hosting (cloud computing),
projects involving co-working and incubation of projects that are not related
with the Disqualified Businesses described in this clause, and the participation
of the Fondo de Inversion Privado Mater in the company Megacompra, exclusively
for the activities that it currently carries out or might carry out in relation
to the sale of digital services and products with software developed in-house,
through various channels: POS, App, Web, among others that are related, as well
as providing technology and offering development, installation, or
implementation services for POS networks and other related devices in order to
connect providers of different lines of business (Banks, Retail, Mass
Consumption, etc) with point-of-sale and their clients. To date, Megacompra is
in the process of planning and developing new services related to the financing
of businesses, payments to providers, electronic ticketing, and accounting
administration. The administrator Fen Capital S.A. is also expressly excluded
from the obligation not to compete, as it invests in non-controlling minority
shares and which has a broad investment focus, with emphasis on areas of
information technologies, cell phone applications, e-commerce, software,
fintech, and biotech. Notwithstanding the foregoing, it is stated for the record
that the Fondo de Inversion Privado Mater agrees not to compete or invest in
businesses in Chile that compete with the Companies for the aforementioned
period of two years, with the exception of the business is currently being
engaged in, and that Mr. Alejandro Mehech shall neither directly nor indirectly
participate in activities relating to the Disqualified Businesses in Chile
during the same period.

Additionally, Raúl Del Castillo Fernández, Marcelo Durán Ibáñez, Juan Pedro
Arcil Greve, Diego Nario, Carlos Mateu Gouts, Gonzalo Páez, Eduardo Spangenberg,
Alejandro Mehech and Administradora Mater S.A. expressly state that the
activities that they perform or participate in as administrator or owner do not
currently compete with the Disqualified Businesses, with the sole exception of
businesses permitted to be carried out by Megacompra in accordance with their
corporate purpose and those currently being engaged in.

10.03. Regarding the Disqualified Businesses, the Disqualified Persons agree to
not carry out the following actions: try to encourage providers or clients
related to the Disqualified Businesses to not continue to do business with the
Purchaser and / or the Companies and / or interfere with the business
relationships

 

43



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

between the Purchaser and the Disqualified Businesses regarding said providers
or clients; (ii) develop, become involved in or have any economic interest in
any business in Chile and in a foreign country that in any way refers to or
includes in whole or in part Disqualified Businesses. Furthermore, it is agreed
in the manner and period indicated to not develop any activity related to
Disqualified Businesses, nor to participate in businesses or companies: (a) that
are competitors or competitive with the Companies and their eventual partners,
directly or indirectly, in relation to Disqualified Businesses; or (b) that
imply or involve the development or competition in Disqualified Businesses; or
(c) that dedicate their activities to Disqualified Business; or (d) are
dedicated to direct or indirect marketing of any product or service associated
with the Disqualified Businesses; or (e) dedicated to consulting or promoting
the Disqualified Businesses for any person or entity, whether these
consultancies or promotions be carried out from within Chile or from a foreign
country.

10.04. The obligation acquired in this clause includes both the direct
participation in the described activities as well as participation as a
proprietary individual, partner, shareholder, member, employee, worker, director
or representative of entities or persons of any type. Furthermore, this
obligation includes the provision of consultancy, assistance and help regarding
any of the mentioned activities to persons that in any way participate in
Disqualified Businesses, as well as acting in the position of an agent,
representative, employee or consultant for said individuals.

10.05. The Parties agree that in case of non-compliance by any of the Sellers
and the individuals Raúl Del Castillo Fernández, Marcelo Durán Ibáñez, Juan
Pedro Arcil Greve, Diego Nario, Carlos Mateu Gouts, Gonzalo Páez, Eduardo
Spangenberg, and Administradora Mater S.A. (which shall also be liable for the
obligations Alejandro Mehech has assumed in this clause while he provides his
services to Administradora Mater S.A.), with the obligations contained within
this Section 10, the Purchaser shall have the right to demand of anyone who has
not complied that they pay a fine, a compensatory disciplinary payment, that the
Parties evaluate previously and liquidate for each breach in the amount of USD
2,000,000.

10.06. It is hereby agreed that nothing stated in this clause shall be
applicable to the contributors to the Fondo at Inversion Privado, Mater, and the
shareholders of Administradora Mater S.A., unless they are Disqualified Persons.

10.07. The fine indicated in the previous Section 10.04 is notwithstanding the
Purchaser’s other rights, in particular, the Purchasers power to demand, along
with the aforementioned fine, any damages effectively suffered as a consequence
of said breach.

 

44



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

Clause 11.

Non-hiring

11.01. In consideration of the signing of this Contract by the Parties, and in
consideration of the Tecnopago Price and the EFT price to be paid by the
Purchaser to the Sellers in accord with this Contract, both the Sellers and
Administradora Mater S.A., and Raúl Del Castillo Fernández, Marcelo Durán
Ibáñez, Juan Pedro Arcil Greve, Diego Nario, Carlos Mateu Gouts, Gonzalo Páez,
Eduardo Spangenberg, and Alejandro Mehech, on his own behalf, and while the
latter performs services with Administradora Mater S.A., agree by means of this
document, and beginning on the Date of Closing and until two years have passed
from the Date of Closing, to not hire or try to hire, or to cause the quitting,
either directly or indirectly, of any worker, employee or executive of any of
the Companies that as of this date, or at any time during the last two years,
have provided any services to any of the Companies, unless the Purchaser give
prior written consent to the hiring.

11.02. The Parties agree that in case of non-compliance by any of the Sellers
and Raúl Del Castillo Fernández, Marcelo Durán Ibáñez, Juan Pedro Arcil Greve,
Diego Nario, Carlos Mateu Gouts, Gonzalo Páez, Eduardo Spangenberg, and
Administradora Mater S.A. which also be responsible for the obligations that
Alejandro Mehech has assumed in the present clause, while the latter performs
services with Administradora Mater S.A. with the obligations contained in this
Section 11, the Purchaser shall have the right to demand a fine, a fine, a
compensatory disciplinary payment, that the Parties evaluate previously and
liquidate for each breach of the amount of USD 2,000,000 for each one of the
Main Executives, and USD100,000 for each one of the other workers. This fine
will be paid exclusively by the person who fails to comply with the obligation.

11.03. It is stated for the record that nothing that is established in this
clause will be applicable to companies that are part of the portfolio of the
Fondo de Inversión Privado Mater and Plásticos Eroflex S.A. and its affiliates,
so long as Fondo de Inversión Privado Mater, Administradora Mater S.A., or
Mr. Alejandro Mehech have no involvement in the decision-making or contracting
process, nor with respect to investment fund companies or managers with respect
to which Mr. Alejandro Mehech has no administrative or controlling role.

11.04. The fine indicated in this Section 11.02 is notwithstanding the
Purchaser’s other rights, in particular the Purchaser’s power to demand, along
with the aforementioned fine, any damages effectively suffered by the Purchaser
as a consequence of said breach.

11.05. It is stated that as of this date, the accounting advisor of the company
Inversiones San Bernardo SpA is the company LR Auditores, whose accountant is
the spouse of one of the employees of the Companies. In addition, the future
hiring by Raúl Del Castillo Fernández of Ms. Rebeca Reveco is explicitly
excluded from this clause.

 

45



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

Clause 12.

Confidentiality

12.01. This Contract is of a confidential nature in all of its clauses and the
Parties agree to not divulge information regarding its contents without the
written consent of the other.

This agreement to confidentiality does not include the revealing of all or part
of the Contract in order to make respective presentations to the FED and the
Security Exchange Commission (SEC) and in compliance with a legal standard
(including those related with stock markets) or with a judicial or
administrative order, such as the transfer of information about financial, legal
and auditory consultancies by the Parties. These other parties shall themselves
be obligated to preserve confidentiality, as are the clients and providers of
the Companies with respect to those that it is necessary to have their consent
regarding change of control of contracts in accord with the provisions of clause
4.01.6.

12.02. Additionally, any disclosures by the Purchaser of the act of the signing
of this Agreement and a general description of the transaction, including price,
and of the Companies, via press releases and in quarterly calls with investors,
are excepted from confidentiality obligations.

Clause 13.

Miscellaneous.

13.01. Appendices. The appendices referred to in the clauses of this Contract
are duly signed and understood to form an integral part of this document. The
Parties have familiarized themselves with them prior to signing this Contract.

13.02. Costs. Except as outlined in other clauses of this Contract, each Party
shall pay its own expenses for legal aid, other consultants and any other
expense incurred by said party related to the same. Any broker, agent or
financial consultant that the Parties may have employee or hired, or with whom
they have agreed to the payment of a fee, commission or similar remuneration for
the purpose of signing this Contract, shall be paid exclusively by the party
hiring such services. It is expressly stated for the record that the costs
associated with the Withholding indicated in clause 3.03 and the costs
associated with the potential audit by PwC Chile stated in clause 3.06.6 will be
split by the Parties in two equal parts.

13.03. Assignees. None of the Parties may assign their rights arising from this
Contract without the prior written consent of the other Party, without affecting
the provisions of Section 2.03.

13.04. Entire Agreement and Divisibility. Except as stipulated to the contrary
in this document or in the documents that are issued in accord with it, this
Contract constitutes the entire agreement between the Parties with regard to the
matters mentioned herein, and it replaces any other prior agreement or
understanding, whether written or spoken, that may exist between them regarding
this matter. The Parties consider these complied with by

 

46



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

means of this document. The declaration of nullification or ineffectiveness of
any stipulation within this Contract or in any part of it does not affect the
validity of the remaining stipulations herein.

13.05. Place and form of payment of the monetary obligations. Except for any
stipulation to the contrary contained in this document or the documents granted
in accord with it, the entire payment of the money obligations shall be made at
the address of the respective creditor, at the latest at 12:00 P.M. on the date
of expiry, in legal monetary Pesos issued by the Republic of Chile, by means of
an electronic transfer or a bank voucher, in funds that are to be available
immediately.

13.06. Periods. Except as stated otherwise in this Contract, the periods
stipulated herein are calendar days, but in the case of expiration on a
non-business day for banks in the plaza in Santiago, they will be extended until
the following bank business day. For these effects, a bank business day is
understood to be a day that the banks open their offices to the general public
and offer full service, with the exception of Saturdays.

13.07. Communications. Communication between the Parties shall be carried out in
writing by means of a letter delivered personally with receipt of delivery, or
by means of a private email with delivery confirmation, using any of the
following companies: Chilexpress, UPS, DHL or FedEx. These communications must
be sent simultaneously by email to all of the Parties. Similarly, changes of the
addresses that, for the effects of notifications or communications, are
established for each of the Parties in this clause, must be communicated The
addresses and emails of each of the Parties are indicated below:

 

  (i) IF SENT TO THE TECNOPAGO PROMISOR SELLERS:

[REDACTED]

 

  (ii) IF SENT TO THE EFT PROMISOR SELLER:

[REDACTED]

 

  (iii) IF SENT TO TO THE PROMISOR PURCHASER:

[REDACTED]

13.08. Arbitration. All difficulties or controversies related to this Contract,
including, among others, those referring to compliance or non-compliance,
application, interpretation, validity or non-validity, enforceability,
nullification or resolution, termination, determination of indemnities for
damages related to non-compliance and questions related to the jurisdiction and
competence of the courts, shall be resolved by means of a combined arbitrator,
that is, an arbitrator in regards to the procedures and rights involved, their
decisions not being subject to any other recourse, all of which the Parties
expressly and definitively renounce by means of this document. The arbitrator
shall be chosen in joint agreement between the Parties. If there is disagreement
regarding the individual to act as the joint arbitrator within a period of 30
days from the generation of the controversy, the decision shall be made by the
Chamber of Commerce in Santiago A.G.

 

47



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

(the “Chamber of Commerce”), to which the Parties confer, in this document and
for its effect, an irrevocable special mandate to, upon written request of
either Party, designate an arbitrator from among the members of the attorney
profession in the arbitral body of the Center for Arbitrators of the Chamber of
Commerce. The arbitrator designated by the Chamber of Commerce shall also be
joint, and there shall be no recourse available against its decisions, said
recourses being expressly and definitively renounced by means of this document.
Each Party shall have the right to challenge one time, without need for
expressing a cause, the arbitrator designated by the Chamber of Commerce. The
arbitration shall take place in the city of Santiago. The arbitrary procedure
shall be conducted in a reserved manner, prohibiting the designated arbitrator
and the Parties from communicating to third parties the terms of the arbitration
and the precedents that are presented therein or made known to the court by the
counterparty, with the exception of when this communication may be necessary due
to the recourses or judicial actions that the Parties request or effect.

13.09. Addresses. For legal effects, the Parties establish special addresses in
the city of Santiago in Chile, extending the competence of the justice courts
located in Santiago, regarding all matters that do not correspond to
arbitration.

13.10. Legislation. The Parties agree that this Contract is subject to and
interpreted in accord with the laws of the Republic of Chile.

13.11. Legal Identities. It is hereby agreed that the legal identities of the
representatives of the Parties are as follows, and are not inserted in view of
the fact that they are known among themselves:

13.11.1. The legal identity of Mr. José Antonio Jimenez and Mr. Alejandro Mehech
Bonati to represent the Fondo de Inversión Privado Mater is recorded in a public
deed dated November 2, 2009, issued by Notary Public of Santiago Mr. Raúl Ivan
Perry Pefaur.

13.11.2. The legal identity of Mr. Raúl Del Castillo Fernández to represent
Inversiones San Bernardo SpA, is recorded in a public deed dated December 22,
2016, issued by Notary Public of Santiago Mr. Eduardo Avello Concha before his
alternate Ms. Margarita Moreno Zamorano.

13.11.3. The legal identity of Ms. Viviana Isabel Pulgar Urquiaga represent
Inversiones y Asesorías Bayona Limitada, is recorded in a public deed dated
December 3, 2013, issued by Notary Public of Santiago Ms. María Angélica Zagal
Cisternas.

13.11.4. The legal identity of Mr. Marcelo Enrique Druán Ibáñez to represent
Asesorías e Inversiones Supernova SpA, is recorded in a public deed dated
December 26, 2016 , issued by Notary Public of Santiago Mr. Eduardo Avello
Concha before his alternate Ms. Margarita Moreno Zamorano.

 

48



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

13.11.5. The legal identity of Christian Hagedorn Hitschfeld to represent
Inversiones Hagedorn y Morales Limitada, is recorded in a public deed dated
December 22, 2009, issued by Notary Public of Santiago Mr. Sergio Henríquez
Silva.

13.11.6. The legal identity of Mr. Diego Enrique Nario Viettro to represent
Inversiones Vaimaca Limitada, is recorded in a public deed dated June 19, 2013,
issued by Notary Public of Santiago Mr. Raúl Iván Perry Pefaur.

13.12. Copies. This document is issued in 8 copies of the same tenor and date,
one being left in the possession of the Purchaser and the others in the
possession of the Sellers.

13.13. Communication with Clients and Providers. The Parties agree that the
Purchaser will have the right, after coordinating with the Sellers, to a
physical or telephone meeting with any client or material provider of the
Companies after the public announcement of the signing of this Agreement. The
Purchaser will coordinate with the Sellers and with the Key Executives regarding
the date and place of these meetings, as well as the message and the contents of
both. The Sellers can demand to be present or can demand the presence of any Key
Executives at said meetings. Similarly, the Purchaser can demand that the
Companies send a written notification to all its clients and suppliers in the
name of the Purchaser after the public announcement of the signing of the
Definitive Agreement.

[Signature pages on the following pages]

 

49



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

SHARE PURCHASE PROMISE AGREEMENT DATED FEBRUARY 17, 2017 / between / FONDO

DE INVERSIÓN PRIVADO MATER Y OTROS and INVERSIONES VAIMACA LIMITADA (the

Sellers) and EVERTEC GROUP, LLC (the Buyer) / Related to the shares of /
TECNOPAGO S.A.

and EFT GROUP S.A.

 

EVERTEC GROUP, LLC Signature:  

/s/ Mariana Lischner Goldvarg

Name:   Mariana Lischner Goldvarg

ADMINISTRADORA MATER S.A

pp. FONDO DE INVERSIÓN PRIVADO MATER

Signature:  

/s/ Alejandro Mehech Bonati

Name:   Alejandro Mehech Bonati Signature:  

/s/ José Antonio Jiménez Martínez

Name:   José Antonio Jiménez Martínez INVERSIONES SAN BERNARDO SpA Signature:  

/s/ Raúl Del Castillo Fernández

Name:   Raúl Del Castillo Fernández INVERSIONES SUPERNOVA SpA Signature:  

/s/ Marcelo Enrique Durán Ibañez

Name:   Marcelo Enrique Durán Ibañez INVERSIONES Y ASESORÍAS BAYONA LIMITADA
Signature:  

/s/ Viviana Isabel Pulgar Urquiaga

Name:   Viviana Isabel Pulgar Urquiaga

 

50



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

INVERSIONES HAGERDORN Y MORALES LIMITADA Signature:  

/s/ Christian Rolando Hagerdorn Hitschfeld

Name:   Christian Rolando Hagerdorn Hitschfeld CHRISTIAN HAGEDORN HITSCHFELD (as
Tecnopago Promisor Seller and jointly liable for Inversiones Hagerdorn y Morales
Limitada) Signature:  

/s/ Christian Rolando Hagerdorn Hitschfeld

Name:   Christian Rolando Hagerdorn Hitschfeld INVERSIONES VAIMACA LIMITADA
Signature:  

/s/ Diego Enrique Nario Viettro

Name:   Diego Enrique Nario Viettro RAÚL DEL CASTILLO FERNÁNDEZ (as jointly
liable for Inversiones San Bernardo SpA and obligor of clauses 10 and 11 of the
Contract) Signature:  

/s/ Raúl Del Castillo Fernández

Name:   Raúl Del Castillo Fernández MARCELO ENRIQUE IBAÑEZ (as jointly liable
for Inversiones Supernova SpA and obligor of clauses 10 and 11 of the Contract)
Signature:  

/s/ Marcelo Enrique Ibañez

Name:   Marcelo Enrique Ibañez

 

51



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

JUAN PEDRO ARCIL GREVE (as jointly liable of Inversiones y Asesorías Bayona
Limitada and obligor of clauses 10 and 11 of the Contract) Signature:  

/s/ Juan Pedro Arcil Greve

Name:   Juan Pedro Arcil Greve CARLOS MATEU GOUTS (as obligor of clauses 10 and
11 of the Contract) Signature:  

/s/ Carlos Mateu Gouts

Name:   Carlos Mateu Gouts GONZALO PÁEZ (as obligor of clauses 10 and 11 of the
Contract) Signature:  

/s/ Gonzalo Páez

Name:   Gonzalo Páez EDUARDO SPANGENBERG (as obligor of clauses 10 and 11 of the
Contract) Signature:  

/s/ Eduardo Spangenberg

Name:   Eduardo Spangenberg

 

52



--------------------------------------------------------------------------------

[FINAL VERSION – ENGLISH TRANSLATION]

 

DIEGO NARIO VIETTRO (as obligor of clauses 10 and 11 of the Contract) Signature:
 

/s/ Diego Enrique Nario Viettro

Name:   Diego Enrique Nario Viettro MARIO SÁNCHEZ (as obligor of clauses 10 and
11 of the Contract) Signature:  

/s/ Mario Sánchez

Name:   Mario Sánchez ALEJANDRO MEHECH BONATI (as obligor of clauses 10 and 11
of the Contract) Signature:  

/s/ Alejandro Mehech Bonati

Name:   Alejandro Mehech Bonati

 

53